Exhibit 10.3
CUSIP Number: Deal # 45865UAF9
Revolving Loans CUSIP # 45865UAG7
Term Loans CUSIP # 45865UAH5
 
 
CREDIT AGREEMENT
among
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
THE LENDERS NAMED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
and
SOCIETE GENERALE,
as Documentation Agents
$300,000,000 Senior Credit Facilities
WACHOVIA CAPITAL MARKETS, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
Dated as of April 9, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        ARTICLE I

DEFINITIONS   1.1    
Defined Terms
    1     1.2    
Accounting Terms
    23     1.3    
Other Terms; Construction
    23          
 
        ARTICLE II

AMOUNT AND TERMS OF THE LOANS   2.1    
Commitments
    25     2.2    
Borrowings
    26     2.3    
Disbursements; Funding Reliance; Domicile of Loans
    29     2.4    
Evidence of Debt; Notes
    30     2.5    
Termination and Reduction of Commitments and Swingline Commitment
    31     2.6    
Mandatory Payments and Prepayments
    31     2.7    
Voluntary Prepayments
    32     2.8    
Interest
    33     2.9    
Fees
    34     2.10    
Interest Periods
    35     2.11    
Conversions and Continuations
    36     2.12    
Method of Payments; Computations; Apportionment of Payments
    37     2.13    
Recovery of Payments
    39     2.14    
Pro Rata Treatment
    40     2.15    
Increased Costs; Change in Circumstances; Illegality
    40     2.16    
Taxes
    43     2.17    
Compensation
    45     2.18    
Replacement of Lenders; Mitigation of Costs
    45     2.19    
Letters of Credit
    46     2.20    
Defaulting Lenders
    53          
 
        ARTICLE III

CONDITIONS OF BORROWING   3.1    
Conditions of Initial Borrowing
    53     3.2    
Conditions of All Borrowings
    56  

i



--------------------------------------------------------------------------------



 



                              Page          
 
        ARTICLE IV

REPRESENTATIONS AND WARRANTIES   4.1    
Corporate Organization and Power
    57     4.2    
Authorization; Enforceability
    57     4.3    
No Violation
    58     4.4    
Governmental and Third-Party Authorization; Permits
    58     4.5    
Litigation
    58     4.6    
Taxes
    58     4.7    
Subsidiaries
    59     4.8    
Full Disclosure
    59     4.9    
Margin Regulations
    59     4.10    
No Material Adverse Effect
    59     4.11    
Financial Matters
    59     4.12    
Ownership of Properties
    60     4.13    
ERISA
    61     4.14    
Environmental Matters
    61     4.15    
Compliance with Laws
    61     4.16    
Intellectual Property
    61     4.17    
Regulated Industries
    62     4.18    
Insurance
    62     4.19    
Material Contracts
    62     4.20    
No Burdensome Restrictions
    62     4.21    
OFAC; Anti-Terrorism Laws
    62          
 
        ARTICLE V

AFFIRMATIVE COVENANTS   5.1    
Financial Statements
    63     5.2    
Other Business and Financial Information
    64     5.3    
Compliance with All Material Contracts
    66     5.4    
Existence; Franchises; Maintenance of Properties
    67     5.5    
Use of Proceeds
    67     5.6    
Compliance with Laws
    67     5.7    
Payment of Obligations
    67     5.8    
Insurance
    67     5.9    
Maintenance of Books and Records; Inspection
    67     5.10    
Permitted Acquisitions
    68     5.11    
Creation or Acquisition of Subsidiaries
    69     5.12    
OFAC, PATRIOT Act Compliance
    69     5.13    
Further Assurances
    69  

ii



--------------------------------------------------------------------------------



 



                              Page          
 
        ARTICLE VI

FINANCIAL COVENANTS   6.1    
Maximum Total Leverage Ratio
    70     6.2    
Minimum Interest Coverage Ratio
    70          
 
        ARTICLE VII

NEGATIVE COVENANTS   7.1    
Merger; Consolidation
    70     7.2    
Indebtedness
    71     7.3    
Liens
    72     7.4    
Asset Dispositions
    73     7.5    
Acquisitions
    74     7.6    
Restricted Payments
    75     7.7    
Transactions with Affiliates
    75     7.8    
Lines of Business
    76     7.9    
Limitation on Certain Restrictions
    76     7.10    
No Other Negative Pledges
    76     7.11    
Investments in Subsidiaries
    76     7.12    
Fiscal Year
    77     7.13    
Accounting Changes
    77          
 
        ARTICLE VIII

EVENTS OF DEFAULT   8.1    
Events of Default
    77     8.2    
Remedies: Termination of Commitments, Acceleration, etc.
    79     8.3    
Remedies: Set-Off
    80          
 
        ARTICLE IX

THE ADMINISTRATIVE AGENT   9.1    
Appointment and Authority
    80     9.2    
Rights as a Lender
    81     9.3    
Exculpatory Provisions
    81     9.4    
Reliance by Administrative Agent
    82     9.5    
Delegation of Duties
    82     9.6    
Resignation of Administrative Agent
    82     9.7    
Non-Reliance on Administrative Agent and Other Lenders
    83     9.8    
No Other Duties, Etc.
    83     9.9    
Guaranty Matters
    83     9.10    
Swingline Lender
    83  

iii



--------------------------------------------------------------------------------



 



                              Page          
 
        ARTICLE X

MISCELLANEOUS   10.1    
Expenses; Indemnity; Damage Waiver
    84     10.2    
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    85     10.3    
Waiver of Jury Trial
    86     10.4    
Notices; Effectiveness; Electronic Communication
    86     10.5    
Amendments, Waivers, etc.
    87     10.6    
Successors and Assigns
    89     10.7    
No Waiver
    93     10.8    
Survival
    93     10.9    
Severability
    93     10.10    
Construction
    94     10.11    
Confidentiality
    94     10.12    
Counterparts; Integration; Effectiveness
    94     10.13    
Disclosure of Information
    95     10.14    
USA Patriot Act Notice
    95  

iv



--------------------------------------------------------------------------------



 



                  EXHIBITS
Exhibit A-1  
Form of Term Note
        Exhibit A-2  
Form of Revolving Note
        Exhibit A-3  
Form of Swingline Note
        Exhibit B-1  
Form of Notice of Borrowing
        Exhibit B-2  
Form of Notice of Swingline Borrowing
        Exhibit B-3  
Form of Notice of Conversion/Continuation
        Exhibit B-4  
Form of Letter of Credit Notice
        Exhibit C  
Form of Compliance Certificate
        Exhibit D  
Form of Assignment and Assumption
        Exhibit E  
Form of Guaranty
        Exhibit F  
Form of Financial Condition Certificate
               
 
        SCHEDULES
Schedule 1.1(a)  
Commitments and Notice Addresses
        Schedule 4.1  
Jurisdictions of Organization
        Schedule 4.4  
Consents and Approvals
        Schedule 4.5  
Litigation Matters
        Schedule 4.7  
Subsidiaries
        Schedule 4.19  
Material Contracts
        Schedule 7.2  
Indebtedness
        Schedule 7.3  
Liens
        Schedule 7.8  
Transactions with Affiliates
       

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of the 9th day of April, 2009, is made
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
the Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (as hereinafter defined) for the Lenders (“Wachovia”), and
BANK OF AMERICA, N.A., as Syndication Agent for the Lenders (“BofA”).
BACKGROUND STATEMENT
     The Borrower has requested that the Lenders make available to the Borrower
a term loan facility in the aggregate principal amount of $200,000,000 and a
revolving credit facility in the aggregate principal amount of $100,000,000. The
Borrower will use the proceeds of these facilities as provided in Section 5.5.
The Lenders are willing to make available to the Borrower the credit facilities
described herein subject to and on the terms and conditions set forth in this
Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I

DEFINITIONS
     1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.

 



--------------------------------------------------------------------------------



 



     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by the
Borrower and its Subsidiaries in connection with such Acquisition, (ii) the
value of all Capital Stock issued or given as purchase price by the Borrower and
its Subsidiaries in connection with such Acquisition (as determined by the
parties thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Borrower and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Borrower or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Borrower and its Subsidiaries in connection with such Acquisition.
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan
of any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans of such Class as in effect at
such time.
     “Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of
any Class, a rate per annum equal to the LIBOR Rate as in effect at such time
plus the Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party.
     “Aggregate Revolving Credit Exposure” means, at any time, the sum of
(i) the aggregate principal amount of Revolving Loans outstanding at such time,
(ii) the aggregate principal amount of Swingline Loans outstanding at such time
and (iii) the aggregate Letter of Credit Exposure of all Revolving Credit
Lenders at such time.
     “Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

2



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio, but subject to Section 5.1(c):

                                      Applicable   Applicable   Applicable      
  LIBOR   Base Rate   Commitment Tier   Total Leverage Ratio   Margin   Margin  
Fee Rate
 
                           
I
  Less than 1.0 to 1.0     2.50 %     1.50 %     0.50 %
 
                           
II
  Less than 1.50 to 1.0 but greater than or equal to 1.0 to 1.0     3.00 %    
2.00 %     0.60 %
 
                           
III
  Less than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0     3.50 %    
2.50 %     0.70 %
 
                           
IV
  Greater than or equal to 2.0 to 1.0     4.50 %     3.50 %     0.90 %

     On each Adjustment Date (as hereinafter defined), the Applicable Percentage
for all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Total Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section 5.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Tier IV above
(notwithstanding the actual Total Leverage Ratio). For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of the
Borrower beginning with the Reference Period ending as of the last day of the
first fiscal quarter of fiscal year 2009, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Borrower in
accordance with Section 5.1(a) or Section 5.1(b), as the case may be, of (i)
financial statements as of the end of and for such Reference Period and (ii) a
duly completed Compliance Certificate with respect to such Reference Period.
From the Closing Date until the first Adjustment Date requiring a change in any
Applicable Percentage as provided herein, each Applicable Percentage shall be
based on Tier I above.
     “Applicable Period” has the meaning set forth in Section 5.1(c).

3



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Arrangers” mean Wachovia Capital Markets, LLC, Banc of America Securities
LLC and their respective successors.
     “Asset Disposition” means any sale, assignment, lease, conveyance, transfer
or other disposition by the Borrower or any of its Subsidiaries (whether in one
or a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized by resolution of its board of directors or other governing body
to take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
     “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.
     “Bankruptcy Event” means the occurrence of an event specified in
Section 8.1(f) or Section 8.1(g).
     “Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per annum,
as adjusted to conform to changes as of the opening of business on the date of
any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for an
Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as of
the opening of business on the date of any such change of such LIBOR Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “BofA” means Bank of America, N.A.
     “Borrower” has the meaning given to such term in the introductory paragraph
hereof.
     “Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type (or a Swingline
Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as to which
a single Interest Period is in effect.

4



--------------------------------------------------------------------------------



 



     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan or a LIBOR Market Index
Rate Loan, any such day that is also a day on which trading in Dollar deposits
is conducted by banks in London, England in the London interbank Eurodollar
market.
     “Capital Expenditures” means, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections 7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease
of such Person, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
     “Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
     “Cash Collateral Account” has the meaning given to such term in
Section 2.19(h).
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United

5



--------------------------------------------------------------------------------



 



States of America, maturing within 180 days from the date of acquisition and, at
the time of acquisition, having a rating of at least A-1 or the equivalent
thereof by Standard & Poor’s Ratings Services or at least P-1 or the equivalent
thereof by Moody’s Investors Service, Inc., (iii) time deposits and certificates
of deposit maturing within 180 days from the date of issuance and issued by a
bank or trust company organized under the laws of the United States of America
or any state thereof (y) that has combined capital and surplus of at least
$500,000,000 or (z) that has (or is a subsidiary of a bank holding company that
has) a long-term unsecured debt rating of at least A or the equivalent thereof
by Standard & Poor’s Ratings Services or at least A2 or the equivalent thereof
by Moody’s Investors Service, Inc., (iv) repurchase obligations with a term not
exceeding thirty (30) days with respect to underlying securities of the types
described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least ninety-five percent (95%) of the assets of which are continuously
invested in securities of the foregoing types.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means (i) any Person or group of Persons acting in
concert as a partnership or other group shall have become, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, the beneficial owner of outstanding Capital Stock of the Borrower
having 35% or more of the Total Voting Power of the Borrower, or (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (a) nominated by the board
of directors of the Borrower nor (b) appointed by directors so nominated.
     “Class” has the meaning given to such term in Section 2.2(a).
     “Closing Date” means the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 3.1 and 3.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Commitment” means, with respect to any Lender, such Lender’s Term Loan
Commitment and/or Revolving Credit Commitment, as applicable.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.
     “Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the

6



--------------------------------------------------------------------------------



 



calculation of Consolidated Net Income for such Reference Period and all
calculated in accordance with GAAP, minus (iii) the sum of (A) extraordinary
gains or income and (B) noncash credits increasing income for such period, all
to the extent taken into account in the calculation of Consolidated Net Income
for such period.
     “Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt (including the unused fees provided for under Section 2.9)
paid, accrued or capitalized by the Borrower and its Subsidiaries during such
Reference Period.
     “Consolidated Net Income” means, for any Reference Period, net income (or
loss) for the Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary of the Borrower
during such period, (ii) the net income (or loss) of any other Person acquired
by, or merged with, the Borrower or any of its Subsidiaries for any period prior
to the date of such acquisition, and (iii) the net income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by operation of the terms of its charter, certificate of incorporation
or formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.
     “Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit C.
     “Credit Documents” means this Agreement, the Notes, the Letters of Credit,
the Fee Letters, the Guaranty, and all other agreements, instruments, documents
and certificates now or hereafter executed and delivered to the Administrative
Agent or any Lender by or on behalf of the Borrower or any other Credit Party
with respect to this Agreement, in each case as amended, modified, supplemented
or restated from time to time.

7



--------------------------------------------------------------------------------



 



     “Credit Parties” means the Borrower, each of the Subsidiary Guarantors and
their respective successors.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed (which failure has not been cured) to
fund any Loan, or any participation interest in Letters of Credit or Swingline
Loans requested and permitted to be made hereunder in accordance with the terms
hereof, (ii) has notified the Borrower, the Administrative Agent, Swingline
Lender or the Issuing Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (iii) has failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans or
participations in Letters of Credit or Swingline Loans, (iv) has failed to pay
to the Administrative Agent, the Swingline Lender, the Issuing Lender or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured, or (v) (a) has become or is insolvent or has a parent company
that has become or is insolvent or (b) has become the subject of a proceeding
under any Debtor Relief Law, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a proceeding
under any Debtor Relief Law, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

8



--------------------------------------------------------------------------------



 



     “Dollars” or “$” means dollars of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or violation, investigations by a Governmental
Authority, or proceedings (including, without limitation, administrative,
regulatory and judicial proceedings) relating in any way to any Hazardous
Substance, any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (collectively, “Claims”), including, without limitation,
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the

9



--------------------------------------------------------------------------------



 



PBGC with respect to such Multiemployer Plan, (v) the institution of a
proceeding by any fiduciary of any Multiemployer Plan against the Borrower or
any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Borrower or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, (viii) the occurrence with respect to any Plan of any
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA and
Section 412 of the Code), whether or not waived, (ix) with respect to plan years
beginning prior to January 1, 2008, the adoption of an amendment to any Plan
that, pursuant to Section 307 of ERISA, would require the provision of security
to such Plan by the Borrower or an ERISA Affiliate, or (x) with respect to plan
years beginning on or after the PPA 2006 Effective Date, the incurrence of an
obligation to provide a notice under Section 101(j) of ERISA, the adoption of an
amendment which may not take effect due to the application of Section 436(c)(1)
of the Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution
in order to satisfy the requirements of Section 436(c)(2) of the Code or
Section 206(g)(2)(B) of ERISA..
     “Event of Default” has the meaning given to such term in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(a)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.16(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
     “Existing Credit Facility” has the meaning set forth in Section 3.1(c).

10



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Fee Letters” means the Joint Fee Letter and the Wachovia Fee Letter.
     “Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit F, together with the
attachments thereto.
     “Financial Officer” means, with respect to the Borrower, the chief
financial officer, vice president — finance, principal accounting officer or
treasurer of the Borrower.
     “fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
     “fiscal year” or “FY” means a fiscal year of the Borrower and its
Subsidiaries.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

11



--------------------------------------------------------------------------------



 



     “Guarantor” means any Wholly-Owned Subsidiary of the Borrower that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent).
     “Guaranty” means a guaranty agreement made by the Guarantors in favor of
the Administrative Agent and the Lenders, in substantially the form of
Exhibit E, as amended, modified, restated or supplemented from time to time.
     “Guaranty Fund” means any fund set up by (i) ICE Clear US pursuant to
Section 5.4 of its by-laws, (ii) ICE Clear Europe, (iii) The Clearing
Corporation, (iv) ICE US Trust, (v) ICE Clear Canada, and (vi) such other
clearing houses owned and operated by the Borrower in the future, in each case
in which its clearing members make deposits to secure the obligations of its
clearing members and which is used to cover the losses sustained by such Person
as a result of the default of any such clearing member.
     “Guaranty Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety

12



--------------------------------------------------------------------------------



 



hazard to Persons or neighboring properties, or (v) it is or contains, without
limiting the foregoing, asbestos, polychlorinated biphenyls, urea formaldehyde
foam insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.
     “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with the Borrower or any
Subsidiary, which Hedge Agreement is required or permitted under this Agreement
to be entered into by the Borrower, or any former Lender or any Affiliate of any
former Lender in its capacity as a counterparty to any such Hedge Agreement
entered into prior to the date such Person or its Affiliate ceased to be a
Lender.
     “ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
     “ICE Clear Europe” means ICE Clear Europe Limited, a private limited
company incorporated in England and Wales and an indirect Wholly-Owned
Subsidiary of the Borrower.
     “ICE Clear Europe Payment Services Agreement” shall mean the Payment
Services Agreement between ICE Clear Europe and Citibank, N.A., London Branch,
in a form reasonably acceptable to the Administrative Agent, for the purpose of
providing an intraday liquidity line of credit to handle timing differences
between receipts from and payments to clearing house members, and any renewal,
replacement, refinancing or extension of such Indebtedness that does not
increase the outstanding principal amount thereof.
     “ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
     “ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation
and an indirect Wholly-Owned Subsidiary of the Borrower.
     “ICE US Trust” means ICE US Trust LLC, a New York limited liability trust
company and a Subsidiary of the Borrower.
     “Indebtedness” means, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all surety bonds, letters of credit and bankers’ acceptances
issued or created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (iv) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables incurred in the ordinary course of business and not
more than 90 days past due), (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by

13



--------------------------------------------------------------------------------



 



such Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Intellectual Property” means (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.
     “Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.
     “Interest Period” has the meaning given to such term in Section 2.10.
     “Investments” has the meaning given to such term in Section 7.11.
     “Issuing Lender” means Wachovia in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.
     “Joint Fee Letter” means the letter from Wachovia, Wachovia Capital
Markets, LLC, BofA and Banc of America Securities LLC, to the Borrower, dated
February 18, 2009, relating to certain fees payable by the Borrower in respect
of the transactions contemplated by this Agreement, as amended, modified,
restated or supplemented from time to time.

14



--------------------------------------------------------------------------------



 



     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 2.18(a) or
Section 10.6, and their respective successors and assigns.
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
     “Letter of Credit Exposure” means, with respect to any Revolving Credit
Lender at any time, such Lender’s ratable share (based on the proportion that
its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time, or if the Revolving Credit Commitments have been
terminated, based upon the proportion that its Revolving Credit Exposure bears
to the Aggregate Revolving Credit Exposure) of the sum of (i) the aggregate
Stated Amount of all Letters of Credit outstanding at such time and (ii) the
aggregate amount of all Reimbursement Obligations outstanding at such time.
     “Letter of Credit Maturity Date” means the fifth Business Day prior to the
Maturity Date.
     “Letter of Credit Notice” has the meaning given to such term in
Section 2.19(b).
     “Letters of Credit” has the meaning given to such term in Section 2.19(a).
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Market Index Rate” means, for any date, the rate for one month
Dollar deposits as reported on Reuters Screen LIBOR01 Page as of 11:00 a.m.
London time, on such day, or if such day is not a London Banking Day, then the
immediately preceding London Banking Day (or if not so reported, then as
reasonably determined by the Administrative Agent from another recognized source
or interbank quotation).
     “LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at
a rate determined by reference to the LIBOR Market Index Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of Wachovia’s LIBOR Loan comprising
part of such

15



--------------------------------------------------------------------------------



 



Borrowing, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
     “Loans” means any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Credit Parties, taken as
a whole, to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.
     “Material Contract” has the meaning given to such term in Section 4.19.
     “Maturity Date” means the third anniversary of the Closing Date.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, in the case of any Asset Disposition, the
aggregate cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by the Borrower or any of
its Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii) the amount required to retire Indebtedness to the extent such
Indebtedness is secured by Liens on the subject property; it being understood
that the term “Net Cash Proceeds” shall include, as and when received, any cash
received upon the sale or other disposition of any non-cash consideration
received by any Credit Party in respect of any of the foregoing events.
     “New Liquidity Facility” has the meaning set forth in Section 3.1(e).
     “Nonconsenting Lender” means any Lender that does not approve a consent,
waiver or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
     “Non-Wholly-Owned Subsidiary” has the meaning given to such term in
Section 7.11.

16



--------------------------------------------------------------------------------



 



     “Notes” means any or all of the Term Notes, the Revolving Notes and the
Swingline Note.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
     “Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any applicable federal and state
laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and Reimbursement
Obligations, and all fees, expenses, indemnities and other obligations owing,
due or payable at any time by the Borrower or any Subsidiary Guarantor to the
Administrative Agent, any Lender, the Swingline Lender, the Issuing Lender or
any other Person entitled thereto, under this Agreement or any of the other
Credit Documents, and all payment and other obligations owing or payable at any
time by the Borrower to any Hedge Party under or in connection with any Hedge
Agreement to fix or limit interest rates payable by the Borrower in respect of
any Loans, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
     “Participant” has the meaning given to such term in Section 10.6(d).
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.

17



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” means any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5.
     “Permitted Asset Disposition” means any Asset Disposition permitted under
Section 7.4(iv).
     “Permitted Liens” has the meaning given to such term in Section 7.3.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.
     “PPA 2006 Effective Date” means, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008. However, solely with respect to a Plan maintained pursuant to
one or more collective bargaining agreements between employee representatives
and one or more employers ratified before January 1, 2008, such term means the
first day of the first plan year beginning on or after the earlier of (A) and
(B), where: (A) is the later of (x) the date on which the last collective
bargaining agreement relating to the Plan terminates (determined without regard
to any extension thereof agreed to after August 17, 2006), or (y) the first day
of the first plan year beginning on or after January 1, 2008; and (B) is
January 1, 2010.
     “Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
     “Projections” has the meaning given to such term in Section 4.11(b).
     “Realty” means all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.
     “Reference Period” with respect to any date of determination, means (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
     “Refunded Swingline Loans” has the meaning given to such term in
Section 2.2(e).
     “Register” has the meaning given to such term in Section 10.6(c).

18



--------------------------------------------------------------------------------



 



     “Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
     “Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders holding outstanding
Loans (excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, outstanding Loans, Letter of
Credit Exposure and Swingline Exposure) representing at least a majority of the
aggregate, at such time, of all outstanding Loans (excluding Swingline Loans)
and unutilized Commitments (or, after the termination of the Revolving Credit
Commitments, the aggregate at such time of all outstanding Loans, Letter of
Credit Exposure and Swingline Exposure), provided that the Commitment of, and
the portion of the outstanding Loans and other Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Required Revolving Credit Lenders” means, at any time, the Revolving
Credit Lenders holding outstanding Revolving Loans and Unutilized Revolving
Credit Commitments (or, after the termination of the Revolving Credit
Commitments, outstanding Revolving Loans, Letter of Credit Exposure and
Swingline Exposure) representing at least a majority of the aggregate, at such
time, of all outstanding Revolving Loans and Unutilized Revolving Credit
Commitments (or, after the termination of the Revolving Credit Commitments, the
aggregate at such time of all outstanding Revolving Loans, Letter of Credit
Exposure and Swingline Exposure) ), provided that the Commitment of, and the
portion of the outstanding Revolving Loans and other Revolving Credit Exposure
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority or any Self-Regulatory
Organization, in each case applicable to or binding upon such Person or any of

19



--------------------------------------------------------------------------------



 



its property or to which such Person or any of its property is subject or
otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.
     “Revolving Credit Commitment” means, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans and participate in
Letters of Credit and Swingline Loans in an aggregate principal amount at any
time outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Revolving Credit Commitment” or, if such
Lender has entered into one or more Assignment and Assumptions, the amount set
forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 10.6(c) as such Lender’s “Revolving
Credit Commitment,” in either case, as such amount may be reduced at or prior to
such time pursuant to the terms hereof.
     “Revolving Credit Exposure” means, with respect to any Revolving Credit
Lender at any time, the sum of (i) the aggregate principal amount of all
Revolving Loans made by such Lender that are outstanding at such time, (ii) such
Lender’s Swingline Exposure at such time and (iii) such Lender’s Letter of
Credit Exposure at such time.
     “Revolving Credit Lender” means any Lender having a Revolving Credit
Commitment (or, after the Revolving Credit Commitments have terminated, any
Lender holding outstanding Revolving Credit Exposure).
     “Revolving Credit Termination Date” means the Maturity Date or such earlier
date of termination of the Revolving Credit Commitments pursuant to Section 2.5
or Section 8.2.
     “Revolving Loans” has the meaning given to such term in Section 2.1(b).
     “Revolving Note” means, with respect to any Revolving Credit Lender
requesting the same, the promissory note of the Borrower in favor of such
Revolving Credit Lender evidencing the Revolving Loans made by such Lender
pursuant to Section 2.1(b), in substantially the form of Exhibit A-2, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-

20



--------------------------------------------------------------------------------



 



sanctions/index.html, or as otherwise published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
     “Stated Amount” means, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met).
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the
Borrower.
     “Swingline Commitment” means $20,000,000, or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
     “Swingline Exposure” means, with respect to any Revolving Credit Lender at
any time, its maximum aggregate liability to make Refunded Swingline Loans
pursuant to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.
     “Swingline Lender” means Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.
     “Swingline Loans” has the meaning given to such term in Section 2.1(c).
     “Swingline Maturity Date” means the day which is 30 days prior to the
Maturity Date.
     “Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the

21



--------------------------------------------------------------------------------



 



Swingline Lender pursuant to Section 2.1(c), in substantially the form of
Exhibit A-3, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Lender” means any Lender having a Term Loan Commitment (or, after the
Term Loan Commitments have terminated, any Lender holding outstanding Term
Loans).
     “Term Loan” has the meaning given to such term in Section 2.1(a).
     “Term Loan Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Term Loans in an aggregate principal amount up
to the amount set forth opposite such Lender’s name on Schedule 1.1(a) under the
caption “Term Loan Commitment” or, if such Lender has entered into one or more
Assignment and Assumptions, the amount set forth for such Lender at such time in
the Register maintained by the Administrative Agent pursuant to Section 10.6(c)
as such Lender’s “Term Loan Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
     “Term Note” means, with respect to any Term Lender requesting the same, the
promissory note of the Borrower in favor of such Term Lender evidencing the Term
Loan made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.
     “Terminating Liquidity Facility” has the meaning set forth in
Section 3.1(d).
     “The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
     “Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
     “Total Leverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt
as of such date to (ii) Consolidated EBITDA for such Reference Period.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

22



--------------------------------------------------------------------------------



 



     “Type” has the meaning given to such term in Section 2.2(a).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unutilized Revolving Credit Commitment” means, with respect to any
Revolving Credit Lender at any time, such Lender’s Revolving Credit Commitment
at such time less the sum of (i) the aggregate principal amount of all Revolving
Loans made by such Lender that are outstanding at such time, (ii) such Lender’s
Swingline Exposure at such time and (iii) such Lender’s Letter of Credit
Exposure at such time.
     “Unutilized Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.
     “Wachovia Fee Letter” means the letter from Wachovia and Wachovia Capital
Markets, LLC, to the Borrower, dated February 18, 2009, relating to certain fees
payable by the Borrower in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.
     “Wholly-Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.
     1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with, GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of the Borrower and
its Subsidiaries delivered to the Lenders prior to the Closing Date; provided
that if the Borrower notifies the Administrative Agent that it wishes to amend
any financial covenant in Article VI to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Article VI for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP as in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.
     1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and

23



--------------------------------------------------------------------------------



 



“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, restated or otherwise modified (subject to any
restrictions on such amendments, supplements, restatements or modifications set
forth herein or in any other Credit Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
permitted hereunder, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Credit Document, shall be construed to
refer to such Credit Document in its entirety and not to any particular
provision thereof, (iv) all references in a Credit Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) All references herein to the Lenders or any of them shall be deemed to
include the Swingline Lender and the Issuing Lender unless specifically provided
otherwise or unless the context otherwise requires.
     (c) Notwithstanding the foregoing, calculations to determine compliance by
the Borrower for any period with the Total Leverage Ratio covenant as set forth
in Article VI, and calculations of the financial covenants contained in
Article VI to determine whether a condition to a Permitted Acquisition,
Permitted Asset Disposition, permitted incurrence of Indebtedness or other
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during such period (or proposed to be consummated, as the case may be)
as if such transaction had occurred as of the first day of such period, in
accordance with the following:
     (i) any Indebtedness incurred or assumed by any Credit Party in connection
with any transaction (including any Indebtedness of a Person acquired in a
Permitted Acquisition that is not retired or repaid in connection therewith)
shall be deemed to have been incurred or assumed as of the first day of the
applicable period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable period determined by utilizing the rate of
interest that is or would be in effect with respect to such Indebtedness as of
the date of determination);
     (ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period;
     (iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets

24



--------------------------------------------------------------------------------



 



acquired shall (to the extent not otherwise included in the consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with other provisions of this Agreement) be included in
such calculations to the extent relating to the applicable period, provided that
such income statement and balance sheet items are reflected in financial
statements or other financial data reasonably acceptable to the Administrative
Agent, and (B) operating expense reductions, cost savings and other pro forma
adjustments attributable to such Permitted Acquisition may be included to the
extent that such adjustments (y) would be permitted pursuant to Article XI of
Regulation S-X under the Securities Act (irrespective of whether the Borrower is
subject thereto) or (z) have been approved in writing by the Administrative
Agent; and
     (iv) with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
ARTICLE II
AMOUNT AND TERMS OF THE LOANS
     2.1 Commitments.
     (a) Each Term Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make a loan (each, a “Term Loan,” and
collectively, the “Term Loans”) to the Borrower on the Closing Date in a
principal amount not to exceed its Term Loan Commitment. No Term Loans shall be
made at any time after the Closing Date. To the extent repaid, Term Loans may
not be reborrowed.
     (b) Each Revolving Credit Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Revolving Loan,”
and collectively, the “Revolving Loans”) to the Borrower, from time to time on
any Business Day during the period from and including the Closing Date to but
excluding the Revolving Credit Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Revolving Credit Commitment,
provided that no Borrowing of Revolving Loans shall be made if, immediately
after giving effect thereto (and to any concurrent repayment of Swingline Loans
with proceeds of Revolving Loans made pursuant to such Borrowing), (y) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed its
Revolving Credit Commitment at such time or (z) the Aggregate Revolving Credit
Exposure would exceed the aggregate Revolving Credit Commitments at such time.
Subject to and on the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans.
     (c) The Swingline Lender agrees, subject to and on the terms and conditions
of this Agreement, to make loans (each, a “Swingline Loan,” and collectively,
the “Swingline Loans”) to the Borrower, from time to time on any Business Day
during the period from the Closing Date to but excluding the Swingline Maturity
Date (or, if earlier, the Revolving Credit Termination Date), in an aggregate
principal amount at any time outstanding not exceeding the Swingline Commitment.
Swingline Loans may be made even if the aggregate principal amount of

25



--------------------------------------------------------------------------------



 



Swingline Loans outstanding at any time, when added to the aggregate principal
amount of the Revolving Loans made by the Swingline Lender in its capacity as a
Revolving Credit Lender outstanding at such time, would exceed the Swingline
Lender’s own Revolving Credit Commitment at such time, but provided that no
Borrowing of Swingline Loans shall be made if, immediately after giving effect
thereto, (x) the Revolving Credit Exposure of any Revolving Credit Lender would
exceed its Revolving Credit Commitment at such time, (y) the Aggregate Revolving
Credit Exposure would exceed the aggregate Revolving Credit Commitments at such
time or (z) any Lender is at such time a Defaulting Lender hereunder, unless the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Swingline Lender’s risk with respect to such
Lender. Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay (including by means of a Borrowing of Revolving Loans
pursuant to Section 2.2(e)) and reborrow Swingline Loans.
     2.2 Borrowings.
     (a) The Term Loans and Revolving Loans (each, together with the Swingline
Loans, a “Class” of Loan) shall, at the option of the Borrower and subject to
the terms and conditions of this Agreement, be either Base Rate Loans or LIBOR
Loans (each, a “Type” of Loan), provided that all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type. The Swingline Loans shall be made and maintained as LIBOR Market Index
Rate Loans at all times.
     (b) In order to make a Borrowing (other than (x) Borrowings of Swingline
Loans, which shall be made pursuant to Section 2.2(d), (y) Borrowings for the
purpose of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), and (z) Borrowings involving continuations or conversions of
outstanding Loans, which shall be made pursuant to Section 2.11), the Borrower
will give the Administrative Agent written notice not later than 11:00 a.m.,
Charlotte time, three (3) Business Days prior to each Borrowing to be comprised
of LIBOR Loans and not later than 10:00 a.m., Charlotte time, on the Business
Day of any Borrowing to be comprised of Base Rate Loans; provided, however, that
requests for the Borrowing of the Term Loans and any Revolving Loans to be made
on the Closing Date may, at the discretion of the Administrative Agent, be given
with less advance notice than as specified hereinabove. Each such notice (each,
a “Notice of Borrowing”) shall be irrevocable, shall be given in the form of
Exhibit B-1 and shall specify (1) the aggregate principal amount, Class and
initial Type of the Loans to be made pursuant to such Borrowing, (2) in the case
of a Borrowing of LIBOR Loans, the initial Interest Period to be applicable
thereto, and (3) the requested Borrowing Date, which shall be a Business Day.
Upon its receipt of a Notice of Borrowing, the Administrative Agent will
promptly notify each applicable Lender of the proposed Borrowing.
Notwithstanding anything to the contrary contained herein:
     (i) the aggregate principal amount of the Borrowing of Term Loans shall be
in the amount of the aggregate Term Loan Commitments;
     (ii) except for a Borrowing with respect to a Refunded Swingline Loan in
accordance with Section 2.2(e), the aggregate principal amount of each Borrowing
comprised of Base Rate Loans shall not be less than $3,000,000 or, if greater,
an integral multiple of $1,000,000 in excess thereof (or, in the case of a
Borrowing of Revolving

26



--------------------------------------------------------------------------------



 



Loans, if less, in the amount of the aggregate Unutilized Revolving Credit
Commitments), and the aggregate principal amount of each Borrowing comprised of
LIBOR Loans shall not be less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof;
     (iii) if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
     (iv) if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date (which shall be the Closing Date, in the case of the Term Loans), each
applicable Lender will make available to the Administrative Agent at the Payment
Office an amount, in Dollars and in immediately available funds, equal to the
amount of the Loan or Loans to be made by such Lender. To the extent such
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.
     (d) In order to make a Borrowing of a Swingline Loan, the Borrower will
give the Administrative Agent (and the Swingline Lender, if the Swingline Lender
is not also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte time, on the date of such Borrowing. Each such notice (each, a “Notice
of Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall not be less than $100,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Swingline Commitment)) and (ii) the
requested Borrowing Date, which shall be a Business Day. Not later than 1:00
p.m., Charlotte time, on the requested Borrowing Date, the Swingline Lender will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the requested
Swingline Loan. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the Borrower in
accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.
     (e) With respect to any outstanding Swingline Loans, the Swingline Lender
may at any time (whether or not an Event of Default has occurred and is
continuing) in its sole and absolute discretion, and is hereby authorized and
empowered by the Borrower to, cause a Borrowing of Revolving Loans to be made
for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also the Swingline
Lender) and each other Revolving Credit Lender (on behalf of, and with a copy
to, the Borrower), not later than 10:00 a.m., Charlotte time on the Business Day
of the proposed Borrowing Date therefor, a notice (which shall be deemed to be a
Notice of Borrowing given by the Borrower) requesting the Revolving Credit
Lenders to make Revolving Loans (which shall

27



--------------------------------------------------------------------------------



 



be made initially as Base Rate Loans) on such Borrowing Date in an aggregate
amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given that the Swingline Lender
requests to be repaid. Not later than 1:00 p.m., Charlotte time, on the
requested Borrowing Date, each Revolving Credit Lender (other than the Swingline
Lender) will make available to the Administrative Agent at the Payment Office an
amount, in Dollars and in immediately available funds, equal to the amount of
the Revolving Loan to be made by such Lender. To the extent the Revolving Credit
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent, which shall apply such amounts in repayment of the
Refunded Swingline Loans. Notwithstanding any provision of this Agreement to the
contrary, on the relevant Borrowing Date, the Refunded Swingline Loans
(including the Swingline Lender’s ratable share thereof, in its capacity as a
Revolving Credit Lender) shall be deemed to be repaid with the proceeds of the
Revolving Loans made as provided above (including a Revolving Loan deemed to
have been made by the Swingline Lender), and such Refunded Swingline Loans
deemed to be so repaid shall no longer be outstanding as Swingline Loans but
shall be outstanding as Revolving Loans. If any portion of any such amount
repaid (or deemed to be repaid) to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in any bankruptcy,
insolvency or similar proceeding or otherwise, the loss of the amount so
recovered shall be shared ratably among all the Revolving Credit Lenders in the
manner contemplated by Section 2.14(b).
     (f) If, as a result of any Bankruptcy Event with respect to the Borrower,
Revolving Loans are not made pursuant to Section 2.2(e) in an amount sufficient
to repay any amounts owed to the Swingline Lender in respect of any outstanding
Swingline Loans, or if the Swingline Lender is otherwise precluded for any
reason from giving a notice on behalf of the Borrower as provided for
hereinabove, the Swingline Lender shall be deemed to have sold without recourse,
representation or warranty, and each Revolving Credit Lender shall be deemed to
have purchased and hereby agrees to purchase, a participation in such
outstanding Swingline Loans in an amount equal to its ratable share (based on
the proportion that its Revolving Credit Commitment bears to the aggregate
Revolving Credit Commitments at such time, or if the Revolving Credit
Commitments have been terminated, based on the proportion that its Revolving
Credit Commitment bears to the aggregate Revolving Credit Commitments, in each
case immediately prior to the termination thereof) of the unpaid amount thereof
together with accrued interest thereon. Upon one (1) Business Day’s prior notice
from the Swingline Lender, each Revolving Credit Lender (other than the
Swingline Lender) will make available to the Administrative Agent at the Payment
Office an amount, in Dollars and in immediately available funds, equal to its
respective participation. To the extent the Revolving Credit Lenders have made
such amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent. In the
event any such Revolving Credit Lender fails to make available to the
Administrative Agent the amount of such Lender’s participation as provided in
this Section 2.2(f), the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date such amount is required to be made available for the account of
the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Rate for the first three (3) Business Days
and thereafter at the Adjusted Base Rate applicable to Revolving Loans.

28



--------------------------------------------------------------------------------



 



Promptly following its receipt of any payment by or on behalf of the Borrower in
respect of a Swingline Loan, the Swingline Lender will pay to each Revolving
Credit Lender that has acquired a participation therein such Lender’s ratable
share of such payment.
     (g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Revolving Credit Lender (other than the Swingline Lender) to
make Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to Section 2.2(e) and each such Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.2(f) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Administrative Agent, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of any Default or
Event of Default, (iii) the failure of the amount of such Borrowing of Revolving
Loans to meet the minimum Borrowing amount specified in Section 2.2(b), or
(iv) the failure of any conditions set forth in Section 3.2 or elsewhere herein
to be satisfied.
     2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the Adjusted Base Rate. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

29



--------------------------------------------------------------------------------



 



     (c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Swingline Loans and Letters of Credit and to make payments
pursuant to Section 10.1(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Lender of its corresponding obligation, if
any, hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make any such payment required hereunder.
     (d) Each Lender may, at its option, make and maintain any Loan at, to or
for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
     2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of each such Loan and each Lender’s share
thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be conclusive absent manifest error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
     (d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case of Term Loans, by a Term Note appropriately completed
in substantially the form of Exhibit A-1, (ii) in the case of Revolving Loans,
by a Revolving Note appropriately completed in substantially the form of
Exhibit A-2, and (iii) in the case of the Swingline Loans, by a Swingline Note
appropriately completed in substantially the form of Exhibit A-3, in each case
executed by the Borrower and payable to the order of such Lender. Each Note
shall be entitled to all of the benefits of this Agreement and the other Credit
Documents and shall be subject to the provisions hereof and thereof.

30



--------------------------------------------------------------------------------



 



     2.5 Termination and Reduction of Commitments and Swingline Commitment.
     (a) The Term Loan Commitments shall be automatically and permanently
terminated concurrently with the making of the Term Loans on the Closing Date.
The Revolving Credit Commitments shall be automatically and permanently
terminated on the Revolving Credit Termination Date. The Swingline Commitment
shall be automatically and permanently terminated on the Swingline Maturity
Date, unless sooner terminated pursuant to any other provision of this
Section 2.5 or Section 8.2.
     (b) At any time and from time to time after the date hereof, upon not less
than five (5) Business Days’ prior written notice to the Administrative Agent
(and in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Revolving Credit Commitments or the Unutilized
Swingline Commitment, provided that any such partial reduction shall be in an
aggregate amount of not less than $5,000,000 ($500,000 in the case of the
Unutilized Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Swingline
Commitment). The amount of any termination or reduction made under this
Section 2.5(b) may not thereafter be reinstated.
     (c) Each reduction of the Revolving Credit Commitments pursuant to this
Section shall be applied ratably among the Revolving Credit Lenders according to
their respective Revolving Credit Commitments. Notwithstanding any provision of
this Agreement to the contrary, any reduction of the Revolving Credit
Commitments pursuant to this Section 2.5 that has the effect of reducing the
aggregate Revolving Credit Commitments to an amount less than the amount of the
Swingline Commitment at such time shall result in an automatic corresponding
reduction of the Swingline Commitment, as the case may be, to the amount of the
aggregate Revolving Credit Commitments (as so reduced), without any further
action on the part of the Borrower, the Swingline Lender or any other Lender.
     2.6 Mandatory Payments and Prepayments.
     (a) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the Borrower will repay the Term Loans on each date set forth
below in the aggregate principal amount opposite such date:

          Date   Payment Amount
June 30, 2009
  $ 10,000,000  
September 30, 2009
  $ 10,000,000  
December 31, 2009
  $ 10,000,000  
March 31, 2010
  $ 10,000,000  
June 30, 2010
  $ 13,000,000  
September 30, 2010
  $ 13,000,000  
December 31, 2010
  $ 13,000,000  
March 31, 2011
  $ 13,000,000  
June 30, 2011
  $ 17,000,000  
September 30, 2011
  $ 17,000,000  

31



--------------------------------------------------------------------------------



 



          Date   Payment Amount
December 31, 2011
  $ 17,000,000  
March 31, 2012
  $ 17,000,000  
Maturity Date
  $ 40,000,000  

     (b) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, (i) the aggregate outstanding principal of the Term Loans shall
be due and payable in full on the Maturity Date, (ii) the aggregate outstanding
principal of the Revolving Loans shall be due and payable in full on the
Maturity Date, and (iii) the aggregate outstanding principal of the Swingline
Loans shall be due and payable in full on the Swingline Maturity Date.
     (c) In the event that, at any time, the Aggregate Revolving Credit Exposure
(excluding the aggregate amount of any Swingline Loans to be repaid with
proceeds of Revolving Loans made on the date of determination) shall exceed the
aggregate Revolving Credit Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will immediately
prepay the outstanding principal amount of the Swingline Loans and, to the
extent of any excess remaining after prepayment in full of outstanding Swingline
Loans, the outstanding principal amount of the Revolving Loans in the amount of
such excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Letter of Credit Exposure, as more particularly described
in Section 2.19(h), and thereupon such cash shall be deemed to reduce the
aggregate Letter of Credit Exposure by an equivalent amount.
     2.7 Voluntary Prepayments.
     (a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three (3) Business Days prior
to each intended prepayment of LIBOR Loans and one (1) Business Day prior to
each intended prepayment of Base Rate Loans (other than Swingline Loans, which
may be prepaid on a same-day basis), provided that (i) each partial prepayment
of LIBOR Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Swingline Loans), (ii) no partial prepayment of LIBOR Loans made
pursuant to any single Borrowing shall reduce the aggregate outstanding
principal amount of the remaining LIBOR Loans under such Borrowing to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, and (iii) unless made together with all amounts required under
Section 2.17 to be paid as a consequence of such prepayment, a prepayment of a
LIBOR Loan may be made only on the last day of the Interest Period applicable
thereto. Each such notice shall specify the proposed date of such prepayment and
the aggregate principal amount, Class and Type of the Loans to be prepaid (and,
in the case of LIBOR Loans, the Interest Period of the Borrowing pursuant to
which made), and shall be irrevocable and shall

32



--------------------------------------------------------------------------------



 



bind the Borrower to make such prepayment on the terms specified therein.
Revolving Loans and Swingline Loans (but not Term Loans) prepaid pursuant to
this Section 2.7(a) may be reborrowed, subject to the terms and conditions of
this Agreement. In the event the Administrative Agent receives a notice of
prepayment under this Section, the Administrative Agent will give prompt notice
thereof to the Lenders; provided that if such notice has also been furnished to
the Lenders, the Administrative Agent shall have no obligation to notify the
Lenders with respect thereto.
     (b) Each prepayment of the Term Loans made pursuant to Section 2.7(a) shall
be applied to reduce the outstanding principal amount of the Term Loans, with
such reduction to be applied to the remaining scheduled principal payments in
each instance on a pro rata basis. Each prepayment of the Loans made pursuant to
Section 2.7(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each.
     2.8 Interest.
     (a) Subject to Section 2.8(b), the Borrower will pay interest in respect of
the unpaid principal amount of each Loan, from the date of Borrowing thereof
until such principal amount shall be paid in full, (i) at the Adjusted Base
Rate, as in effect from time to time during such periods as such Loan is a Base
Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan, and (iii) at the Adjusted
LIBOR Market Index Rate, as in effect from time to time for all Swingline Loans.
     (b) Upon the occurrence and during the continuance of any Event of Default
under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans and, to the greatest
extent permitted by law, all interest accrued on the Loans and all other accrued
and outstanding fees and other amounts hereunder, shall bear interest at a rate
per annum equal to the interest rate applicable from time to time thereafter to
such Loans plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in
each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against the Borrower of any petition seeking any relief in bankruptcy or
under any law pertaining to insolvency or debtor relief.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows:
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow) and each LIBOR Market Index Rate Loan, in
arrears on the last Business Day of each calendar quarter, beginning with the
first such day to occur after the Closing Date; provided, that in the event the
Loans are repaid or prepaid in full and the Commitments have been terminated,
then accrued interest in respect of all Base Rate Loans and LIBOR Market Index
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;

33



--------------------------------------------------------------------------------



 



     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided, that in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive absent manifest error and binding on all parties hereto.
     2.9 Fees. The Borrower agrees to pay:
     (a) To Wachovia, for its own account, the administrative fee required under
the Wachovia Fee Letter to be paid to Wachovia, in the amounts due and at the
times due as required by the terms thereof;
     (b) To the Administrative Agent, for the account of each Revolving Credit
Lender, a commitment fee for each calendar quarter (or portion thereof) for the
period from and including

34



--------------------------------------------------------------------------------



 



the Closing Date to but excluding the Revolving Credit Termination Date, at a
per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter on such Lender’s ratable share (based on the
proportion that its Revolving Credit Commitment bears to the aggregate Revolving
Credit Commitments) of the average daily aggregate Unutilized Revolving Credit
Commitments (excluding clause (ii) of the definition thereof for purposes of
this Section 2.9(b) only), payable in arrears (i) on the last Business Day of
each calendar quarter, beginning with the first such day to occur after the
Closing Date, and (ii) on the Revolving Credit Termination Date;
     (c) To the Administrative Agent, for the account of each Revolving Credit
Lender, a letter of credit fee for each calendar quarter (or portion thereof) in
respect of all Letters of Credit outstanding during such quarter, at a per annum
rate equal to the Applicable Percentage in effect from time to time during such
quarter for LIBOR Loans, on such Lender’s ratable share (based on the proportion
that its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments, or if the Revolving Credit Commitments have been terminated, based
upon the proportion that its Revolving Credit Exposure bears to the Aggregate
Revolving Credit Exposure) of the daily average aggregate Stated Amount of such
Letters of Credit, payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date, and (ii) on the later of the Revolving Credit Termination Date and the
date of termination of the last outstanding Letter of Credit;
     (d) To Wachovia, for its own account in its capacity as the Issuing Lender,
the fronting fee required under the Wachovia Fee Letter to be paid to Wachovia,
in the amounts due and at the times due as required by the terms thereof; and
     (e) To the Issuing Lender, for its own account, such commissions, transfer
fees and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily charged from time to
time by the Issuing Lender for the performance of such services in connection
with similar letters of credit, or as may be otherwise agreed to by the Issuing
Lender, but without duplication of amounts payable under Section 2.9(d).
     2.10 Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
(whether in respect of Term Loans or Revolving Loans) comprised of Base Rate
Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, the
Borrower shall have the right to elect, pursuant to such notice, the interest
period (each, an “Interest Period”) to be applicable to such LIBOR Loans, which
Interest Period shall, at the option of the Borrower, be a one, two, three or
six-month period; provided, however, that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) the initial Interest Period for any LIBOR Loan shall commence on the
date of the Borrowing of such LIBOR Loan (including the date of any continuation
of, or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

35



--------------------------------------------------------------------------------



 



     (iii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (v) no Interest Period may be selected with respect to the Term Loans that
would end after a scheduled date for repayment of principal of the Term Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Term
Loans that are Base Rate Loans or that have Interest Periods expiring on or
before such principal repayment date equals or exceeds the principal amount
required to be paid on such principal repayment date;
     (vi) the Borrower may not select any Interest Period that expires after the
Maturity Date, with respect to Term Loans or Revolving Loans that are to be
maintained as LIBOR Loans;
     (vii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
     (viii) the Borrower may not select any Interest Period (and consequently,
no LIBOR Loans shall be made) if a Default or Event of Default shall have
occurred and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
     2.11 Conversions and Continuations.
     (a) The Borrower shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans of any Class into LIBOR
Loans of the same Class, or to convert any LIBOR Loans of any Class the Interest
Periods for which end on the same day into Base Rate Loans of the same Class, or
(ii) upon the expiration of any Interest Period, to continue all or a portion of
the outstanding principal amount of any LIBOR Loans of any Class the Interest
Periods for which end on the same day for an additional Interest Period,
provided that (w) any such conversion of LIBOR Loans into Base Rate Loans shall
involve an aggregate principal amount of not less than $3,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of, LIBOR Loans shall
involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof,
(x) except as otherwise provided in Section 2.15(f), LIBOR Loans may be
converted

36



--------------------------------------------------------------------------------



 



into Base Rate Loans only on the last day of the Interest Period applicable
thereto (and, in any event, if a LIBOR Loan is converted into a Base Rate Loan
on any day other than the last day of the Interest Period applicable thereto,
the Borrower will pay, upon such conversion, all amounts required under Section
2.17 to be paid as a consequence thereof), (y) no such conversion or
continuation shall be permitted with regard to any Swingline Loans, and (z) no
conversion of Base Rate Loans into LIBOR Loans or continuation of LIBOR Loans
shall be permitted during the continuance of a Default or Event of Default.
     (b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans and one (1) Business Day prior
to the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount, Class and Type of
the Loans being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any of its outstanding LIBOR Loans, such LIBOR
Loans shall automatically be converted to Base Rate Loans upon the expiration of
the then current Interest Period applicable thereto (unless repaid pursuant to
the terms hereof). In the event the Borrower shall have failed to select in a
Notice of Conversion/Continuation the duration of the Interest Period to be
applicable to any conversion into, or continuation of, its LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
     2.12 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Administrative Agent, the Issuing Lender, or the Swingline
Lender, as the case may be (except as otherwise expressly provided herein as to
payments required to be made directly to the Lenders) at the Payment Office
prior to 12:00 noon, Charlotte time, on the date payment is due. Any payment
made as required hereinabove, but after 12:00 noon, Charlotte time, shall be
deemed to have been made on the next succeeding Business Day. If any payment
falls due on a day that is not a Business Day, then such due date shall be
extended to the next succeeding Business Day (except that in the case of LIBOR
Loans to which the provisions of Section 2.10(iv) are applicable, such due date
shall be the next preceding Business Day), and such extension of time shall then
be included in the computation of payment of interest, fees or other applicable
amounts.
     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire

37



--------------------------------------------------------------------------------



 



transfer of immediately available funds, such Lender’s ratable share of such
payment (based on the percentage that the amount of the relevant payment owing
to such Lender bears to the total amount of such payment owing to all of the
relevant Lenders), and (ii) if such payment is received after 12:00 noon,
Charlotte time, or in other than immediately available funds, the Administrative
Agent will make available to each such Lender its ratable share of such payment
by wire transfer of immediately available funds on the next succeeding Business
Day (or in the case of uncollected funds, as soon as practicable after
collected). If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.
     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:
     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees

38



--------------------------------------------------------------------------------



 



irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of each of the Lenders in connection with enforcing its
rights under the Credit Documents or otherwise with respect to the Obligations
owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure);
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents and not
repaid; and
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above.
     2.13 Recovery of Payments.
     (a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, the Issuing Lender or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the Borrower,
its representative or successor in interest, or any other Person, whether by
court order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.

39



--------------------------------------------------------------------------------



 



     2.14 Pro Rata Treatment.
     (a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans of any Class shall be made by the Lenders pro rata on the
basis of their respective Commitments to provide Loans of such Class (in the
case of the funding of Loans of such Class pursuant to Section 2.2) or on the
basis of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
or in the event the Commitments for Loans of such Class have expired or have
been terminated), as the case may be from time to time. All payments on account
of principal of or interest on any Loans, fees or any other Obligations owing to
or for the account of any one or more Lenders shall be apportioned ratably among
such Lenders in proportion to the amounts of such principal, interest, fees or
other Obligations owed to them respectively.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans, Swingline
Loans or Letters of Credit to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.14(b) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. If under any applicable bankruptcy,
insolvency or similar law, any Lender receives a secured claim in lieu of a
setoff to which this Section 2.14(b) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 2.14(b) to
share in the benefits of any recovery on such secured claim.
     2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

40



--------------------------------------------------------------------------------



 



or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or the Issuing
Lender;
     (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.16 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Lender); or
     (iii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any Lending Office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Lender’s capital or on the capital of such
Lender’s or the Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.”
     (c) A certificate of a Lender (which shall be in reasonable detail) setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as specified in Section 2.15(a) or Section 2.15(b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to

41



--------------------------------------------------------------------------------



 



demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. Upon
such notice, (i) all then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Periods applicable thereto (unless
then repaid in full), be converted into Base Rate Loans, (ii) the obligation of
the Lenders to make, to convert Base Rate Loans into, or to continue, LIBOR
Loans shall be suspended (including pursuant to the Borrowing to which such
Interest Period applies), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall be deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to

42



--------------------------------------------------------------------------------



 



such suspension no longer exist and shall have so notified the Administrative
Agent, and the Administrative Agent shall have so notified the Borrower.
     2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (b) Without limiting the provisions of Section 2.16(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate (which shall be in reasonable detail) as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

43



--------------------------------------------------------------------------------



 



     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent or any Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon

44



--------------------------------------------------------------------------------



 



the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 2.16(f) shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     2.17 Compensation. The Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18(a) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.17 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
     2.18 Replacement of Lenders; Mitigation of Costs.
     (a) The Borrower may, at any time (other than after the occurrence and
during the continuance of an Event of Default) at its sole expense and effort,
require any Lender (i) that has requested compensation from the Borrower under
Sections 2.15(a) or 2.15(b) or payments from the Borrower under Section 2.16, or
(ii) the obligation of which to make or maintain LIBOR Loans or any funded
participations in Letters of Credit not refinanced through the Borrowing of
Revolving Loans has been suspended under Section 2.15(f) or (iii) that is a
Defaulting Lender or a Nonconsenting Lender, in any case upon notice to such
Lender and the Administrative Agent, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

45



--------------------------------------------------------------------------------



 



     (i) the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;
     (iv) in the case of an assignment of the interests, rights and obligations
under this Agreement and the related Credit Documents of a Nonconsenting Lender,
such assignee shall have approved (or shall approve) such consent, waiver or
amendment that resulted in the Nonconsenting Lender becoming a Nonconsenting
Lender; and
     (v) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     (b) If any Lender requests compensation under Sections 2.15(a) or 2.15(b),
or the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender gives a notice pursuant to Section 2.15(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15(a), 2.15(b) or 2.16, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.15(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     2.19 Letters of Credit.
     (a) Issuance. Subject to and upon the terms and conditions herein set
forth, so long as no Default or Event of Default has occurred and is continuing,
the Issuing Lender will, at any time and from time to time on and after the
Closing Date and prior to the earlier of (i) the Letter of Credit Maturity Date
and (ii) the Revolving Credit Termination Date, and upon request by the Borrower
in accordance with the provisions of Section 3.2, issue for the account of the
Borrower or any of its Subsidiaries one or more irrevocable standby letters of
credit denominated in Dollars and in a form customarily used or otherwise
approved by the Issuing Lender (together

46



--------------------------------------------------------------------------------



 



with all amendments, modifications and supplements thereto, substitutions
therefor and renewals and restatements thereof, collectively, the “Letters of
Credit”). The Stated Amount of each Letter of Credit shall not be less than
$100,000.00. Notwithstanding the foregoing:
     (i) No Letter of Credit shall be issued if the Stated Amount upon issuance
when added to the Aggregate Revolving Credit Exposure, would exceed the
aggregate Revolving Credit Commitments at such time;
     (ii) Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, or
otherwise will benefit, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit (and the Borrower hereby acknowledges that the
issuance of Letters of Credit for the benefit of its Subsidiaries inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries);
     (iii) No Letter of Credit shall be issued that by its terms expires later
than the Letter of Credit Maturity Date or, in any event, more than one year
after its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and
     (iv) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Second Amendment Effective Date, or any unreimbursed loss, cost or expense that
was not applicable, in effect or known to the Issuing Lender as of the Second
Amendment Effective Date and that the Issuing Lender in good faith deems
material to it, (B) the Issuing Lender shall have actual knowledge, or shall
have received notice from any Lender, prior to the issuance of such Letter of
Credit that one or more of the conditions specified in Section 3.2 are not then
satisfied (or have not been waived in writing as required herein) or that the
issuance of such Letter of Credit would violate the provisions of
Section 2.19(a) or (C) any Lender is at such time a Defaulting Lender hereunder,
unless the Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Lender’s risk with respect to
such Lender.
     (b) Notices. Whenever the Borrower desires the issuance of a Letter of
Credit, the Borrower will give the Issuing Lender written notice with a copy to
the Administrative Agent not

47



--------------------------------------------------------------------------------



 



later than 11:00 a.m., Charlotte time, three Business Days (or such shorter
period as is acceptable to the Issuing Lender in any given case) prior to the
requested date of issuance thereof. Each such notice (each, a “Letter of Credit
Notice”) shall be irrevocable, shall be given in the form of Exhibit B-4 and
shall specify (i) the requested date of issuance, which shall be a Business Day,
(ii) the requested Stated Amount and expiry date of the Letter of Credit, and
(iii) the name and address of the requested beneficiary or beneficiaries of the
Letter of Credit. The Borrower will also complete any application procedures and
documents reasonably required by the Issuing Lender in connection with the
issuance of any Letter of Credit. Upon its issuance of any Letter of Credit, the
Issuing Lender will promptly notify the Administrative Agent of such issuance,
and the Administrative Agent will give prompt notice thereof to each Revolving
Credit Lender. The renewal or extension of any outstanding Letter of Credit
shall, for purposes of this Section 2.19, be treated in all respects as the
issuance of a new Letter of Credit.
     (c) Participations. Immediately upon the issuance of any Letter of Credit,
the Issuing Lender shall be deemed to have sold and transferred to each
Revolving Credit Lender, and each Revolving Credit Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Lender, without recourse or warranty (except for the absence of Liens thereon
created, incurred or suffered to exist by, through or under the Issuing Lender),
an undivided interest and participation, pro rata (based on the proportion that
its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time, or if the Revolving Credit Commitments have been
terminated, based on the proportion that its Revolving Credit Commitment bears
to the aggregate Revolving Credit Commitments, in each case immediately prior to
the termination thereof), in such Letter of Credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto
and any guaranty pertaining thereto; provided, however, that the fee relating to
Letters of Credit described in Section 2.9(d) shall be payable directly to the
Issuing Lender as provided therein, and the other Revolving Credit Lenders shall
have no right to receive any portion thereof. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Lender’s pro rata share (determined as provided above)
of each Reimbursement Obligation not reimbursed by the Borrower on the date due
as provided in Section 2.19(d) or through the Borrowing of Revolving Loans as
provided in Section 2.19(e) (because the conditions set forth in Section 3.2
cannot be satisfied, or for any other reason), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Upon any change in the
Revolving Credit Commitments of any of the Revolving Credit Lenders pursuant to
Section 10.6, with respect to all outstanding Letters of Credit and
Reimbursement Obligations there shall be an automatic adjustment to the
participations pursuant to this Section 2.19(c) to reflect the new pro rata
shares of the assigning Lender and the assignee. Each Revolving Credit Lender’s
obligation to make payment to the Issuing Lender pursuant to this
Section 2.19(c) shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the termination of the Revolving Credit
Commitments or the existence of any Default or Event of Default, and each such
payment shall be made without any offset, abatement, reduction or withholding
whatsoever.
     (d) Reimbursement. The Borrower hereby agrees to reimburse the Issuing
Lender by making payment to the Administrative Agent, for the account of the
Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of

48



--------------------------------------------------------------------------------



 



Credit (each such amount so paid until reimbursed, together with interest
thereon payable as provided hereinbelow, a “Reimbursement Obligation”)
immediately upon, and in any event on the same Business Day as, the making of
such payment by the Issuing Lender (provided that any such Reimbursement
Obligation shall be deemed timely satisfied (but nevertheless subject to the
payment of interest thereon as provided hereinbelow) if satisfied pursuant to a
Borrowing of Revolving Loans made on the date of such payment by the Issuing
Lender, as set forth more completely in Section 2.19(e)), together with interest
on the amount so paid by the Issuing Lender, to the extent not reimbursed prior
to 2:00 p.m., Charlotte time, on the date of such payment or disbursement, for
the period from the date of the respective payment to the date the Reimbursement
Obligation created thereby is satisfied, at the Adjusted Base Rate applicable to
Revolving Loans as in effect from time to time during such period, such interest
also to be payable on demand. The Issuing Lender will provide the Administrative
Agent and the Borrower with prompt notice of any payment or disbursement made or
to be made under any Letter of Credit, although the failure to give, or any
delay in giving, any such notice shall not release, diminish or otherwise affect
the Borrower’s obligations under this Section 2.19(d) or any other provision of
this Agreement. The Administrative Agent will promptly pay to the Issuing Lender
any such amounts received by it under this Section 2.19(d).
     (e) Payment by Revolving Loans. In the event that the Issuing Lender makes
any payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 2.19(d), and to the extent that any amounts then held in the Cash
Collateral Account established pursuant to Section 2.19(h) shall be insufficient
to satisfy such Reimbursement Obligation in full, the Issuing Lender will
promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify each Revolving Credit Lender, of such failure. If the
Administrative Agent gives such notice prior to 12:00 noon, Charlotte time, on
any Business Day, each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the Issuing Lender, its pro rata share
(based on the percentage of the aggregate Revolving Credit Commitments
represented by such Lender’s Revolving Credit Commitment) of the amount of such
payment on such Business Day in immediately available funds. If the
Administrative Agent gives such notice after 12:00 noon, Charlotte time, on any
Business Day, each such Revolving Credit Lender shall make its pro rata share of
such amount available to the Administrative Agent on the next succeeding
Business Day. If and to the extent any Revolving Credit Lender shall not have so
made its pro rata share of the amount of such payment available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, forthwith on demand such amount, together
with interest thereon at the Federal Funds Rate for each day from such date
until the date such amount is paid to the Administrative Agent. The failure of
any Revolving Credit Lender to make available to the Administrative Agent its
pro rata share of any payment under any Letter of Credit shall not relieve any
other Revolving Credit Lender of its obligation hereunder to make available to
the Administrative Agent its pro rata share of any payment under any Letter of
Credit on the date required, as specified above, but no Revolving Credit Lender
shall be responsible for the failure of any other Revolving Credit Lender to
make available to the Administrative Agent such other Revolving Credit Lender’s
pro rata share of any such payment. Each such payment by a Revolving Credit
Lender under this Section 2.19(e) of its pro rata share of an amount paid by the
Issuing Lender shall constitute a Revolving Loan by such Revolving Credit Lender
(the Borrower being deemed to have given a timely Notice of Borrowing therefor)
and shall be treated as such for all purposes of this

49



--------------------------------------------------------------------------------



 



Agreement; provided that for purposes of determining the aggregate Unutilized
Revolving Credit Commitments immediately prior to giving effect to the
application of the proceeds of such Revolving Loans, the Reimbursement
Obligation being satisfied thereby shall be deemed not to be outstanding at such
time. Each Revolving Credit Lender’s obligation to make Revolving Loans pursuant
to this Section 2.19(e) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
failure of the amount of such Borrowing of Revolving Loans to meet the minimum
Borrowing amount specified in Section 2.2(b); provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Loans pursuant to this
Section 2.19(e) is subject to the conditions set forth in Section 3.2 (other
than delivery by the Borrower of a Notice of Borrowing).
     (f) Payment to Revolving Credit Lenders. Whenever the Issuing Lender
receives a payment in respect of a Reimbursement Obligation as to which the
Administrative Agent has received, for the account of the Issuing Lender, any
payments from the Revolving Credit Lenders pursuant to Section 2.19(e), the
Issuing Lender will promptly pay to the Administrative Agent, and the
Administrative Agent will promptly pay to each Revolving Credit Lender that has
paid its pro rata share thereof, in immediately available funds, an amount equal
to such Revolving Credit Lender’s ratable share (based on the proportionate
amount funded by such Revolving Credit Lender to the aggregate amount funded by
all Revolving Credit Lenders) of such Reimbursement Obligation.
     (g) Obligations Absolute. The Reimbursement Obligations of the Borrower
shall be irrevocable, shall remain in effect until the Issuing Lender shall have
no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
     (i) Any lack of validity or enforceability of this Agreement, any of the
other Credit Documents or any documents or instruments relating to any Letter of
Credit;
     (ii) Any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the Borrower has notice or knowledge thereof;
     (iii) The existence of any claim, setoff, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);

50



--------------------------------------------------------------------------------



 



     (iv) Any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
telecopier or otherwise, or any errors in translation or in interpretation of
technical terms;
     (v) Any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
     (vi) The exchange, release, surrender or impairment of any collateral or
other security for the Obligations;
     (vii) The occurrence of any Default or Event of Default; or
     (viii) Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a Guarantor.
Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrower and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrower or any Lender. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.
     (h) Cash Collateral Account. At any time and from time to time (i) after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the direction or with the consent of the
Required Revolving Lenders shall, require the

51



--------------------------------------------------------------------------------



 



Borrower to deliver to the Administrative Agent such additional amount of cash
as is equal to 100% of the aggregate Stated Amount of all Letters of Credit at
any time outstanding (whether or not any beneficiary under any Letter of Credit
shall have drawn or be entitled at such time to draw thereunder) and (ii) in the
event of a prepayment under Section 2.6(c), the Administrative Agent will retain
such amount as may then be required to be retained, such amounts to be held by
the Administrative Agent in a cash collateral account (the “Cash Collateral
Account”). The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a Lien upon and security interest
in the Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Exposure, and for application to the Borrower’s
Reimbursement Obligations as and when the same shall arise. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest on the investment of
such amounts in Cash Equivalents, which investments shall be made at the
direction of the Borrower (unless a Default or Event of Default shall have
occurred and be continuing, in which case the determination as to investments
shall be made at the option and in the discretion of the Administrative Agent),
amounts in the Cash Collateral Account shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. In the
event of a drawing, and subsequent payment by the Issuing Lender, under any
Letter of Credit at any time during which any amounts are held in the Cash
Collateral Account, the Administrative Agent will deliver to the Issuing Lender
an amount equal to the Reimbursement Obligation created as a result of such
payment (or, if the amounts so held are less than such Reimbursement Obligation,
all of such amounts) to reimburse the Issuing Lender therefor. Any amounts
remaining in the Cash Collateral Account (including interest) after the
expiration of all Letters of Credit and reimbursement in full of the Issuing
Lender for all of its obligations thereunder shall be held by the Administrative
Agent, for the benefit of the Borrower, to be applied against the Obligations in
such order and manner as the Administrative Agent may direct. If the Borrower is
required to provide cash collateral pursuant to Section 2.6(c), such amount
(including interest), to the extent not applied as aforesaid, shall be returned
to the Borrower on demand, provided that after giving effect to such return
(i) the Aggregate Revolving Credit Exposure would not exceed the aggregate
Revolving Credit Commitments at such time and (ii) no Default or Event of
Default shall have occurred and be continuing at such time. If the Borrower is
required to provide cash collateral as a result of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
     (i) The Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the rights,
benefits and immunities (a) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by it in connection with
Letters of Credit issued by it or proposed to be issued by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the Issuing Lender with respect to such
acts or omissions, and (b) as additionally provided herein with respect to the
Issuing Lender.
     (j) Effectiveness. Notwithstanding any termination of the Revolving Credit
Commitments or repayment of the Loans, or both, the obligations of the Borrower
under this Section 2.19 shall remain in full force and effect until the Issuing
Lender and the Revolving

52



--------------------------------------------------------------------------------



 



Credit Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
     2.20 Defaulting Lenders. Notwithstanding anything contained in this
Agreement to the contrary, in the event that any Lender becomes a Defaulting
Lender due to its failure to fund any Revolving Loan (including, without
limitation, any Revolving Loan made for the purpose of repaying Refunded
Swingline Loans pursuant to Section 2.2(e) or for the purpose of paying unpaid
Reimbursement Obligations pursuant to Section 2.19(e)), or any participation
interest in Letters of Credit or Swingline Loans, requested and permitted to be
made hereunder in accordance with the terms hereof (each, a “Funding Default”),
then to the extent permitted by applicable law, until such time as each such
Funding Default has been cured, (i) any prepayment of the Revolving Loans shall,
if the Borrower so directs at the time of making such prepayment, be applied to
the Revolving Loans of other Lenders as if such Defaulting Lender had no
Revolving Loans outstanding and the Revolving Credit Exposure of such Defaulting
Lender was zero; (ii) such Defaulting Lender shall not be entitled to receive
any commitment fee or letter of credit fee pursuant to Section 2.9; and (iii)
the Aggregate Revolving Credit Exposure as at any date of determination shall be
calculated as if no Funding Default shall exist. No Revolving Credit Commitment
of any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.20, performance by the Borrower of its
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.20. The rights and remedies against a Defaulting Lender under this
Section 2.20 are in addition to other rights and remedies which the Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.
ARTICLE III
CONDITIONS OF BORROWING
     3.1 Conditions of Initial Borrowing. The obligation of each Lender to make
Loans in connection with the initial Borrowing hereunder is subject to the
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received the following, each of
which shall be originals or telecopies or in an electronic format acceptable to
the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Credit Party, each dated as of the Closing Date (or, in the case of certificates
of governmental officials, a recent date prior to the Closing Date) and each in
a form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:
     (i) executed counterparts of this Agreement in such number of copies as the
Administrative Agent shall have required;

53



--------------------------------------------------------------------------------



 



     (ii) to the extent requested by any Lender in accordance with
Section 2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the Borrower;
     (iii) the Guaranty, duly completed and executed by each Wholly-Owned
Subsidiary (other than any Foreign Subsidiary to the extent (and for as long as)
doing so would cause adverse tax or regulatory consequences to the Borrower);
     (iv) if any LIBOR Loans are to be borrowed prior to the 3rd Business Day
after the Closing Date, the Administrative Agent shall have received, 3 days
prior to the date such LIBOR Loans are to be borrowed, a pre-funding LIBOR
indemnity letter from the Borrower and a completed Notice of Borrowing;
     (v) a certificate, signed by an Authorized Officer of the Borrower,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects, in each case as of the Closing Date, both
immediately before and after giving effect to the transactions contemplated
hereby, the making of the initial Loans and the application of the proceeds
thereof (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), (ii) no
Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the transactions contemplated hereby, the
making of the initial Loans and the application of the proceeds thereof, (iii)
both immediately before and after giving effect to the transactions contemplated
hereby, the making of the initial Loans and the application of the proceeds
thereof, no Material Adverse Effect has occurred since December 31, 2008, and
there exists no event, condition or state of facts that could reasonably be
expected to result in a Material Adverse Effect, and (iv) all conditions to the
initial extensions of credit hereunder set forth in this Section 3.1 and in
Section 3.2 have been satisfied or waived as required hereunder;
     (vi) a certificate of the secretary or an assistant secretary of each
Credit Party executing any Credit Documents as of the Closing Date, certifying
(i) that attached thereto is a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of such Credit Party, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (ii) that attached thereto is a true and
complete copy of the bylaws, operating agreement or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such Credit Party, authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, and as to the incumbency and genuineness of the

54



--------------------------------------------------------------------------------



 



signature of each officer of such Credit Party executing this Agreement or any
of such other Credit Documents, and attaching all such copies of the documents
described above;
     (vii) a certificate as of a recent date of the good standing of each Credit
Party executing any Credit Documents as of the Closing Date, under the laws of
its jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction; and
     (viii) a Financial Conditions Certificate executed by the chief financial
officer of the Borrower containing the copies of the financial statements
referred to in Section 4.11 and confirming that, as of the Closing Date, after
giving effect to the consummation of the transactions contemplated hereby, the
Borrower and its Subsidiaries on a consolidated basis are solvent.
     (b) All approvals, permits and consents of any Governmental Authorities,
any Self-Regulatory Organizations, or other Persons required in connection the
consummation of any of the transactions contemplated hereby shall have been
obtained, without the imposition of conditions that are materially adverse to
the Administrative Agent or the Lenders; all applicable waiting periods shall
have expired without any adverse action being taken or threatened by any
Governmental Authority or Self-Regulatory Organization having jurisdiction; and
no action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority or any
Self-Regulatory Organization, in each case to enjoin, restrain or prohibit, to
obtain substantial damages in respect of, or to impose materially adverse
conditions upon, this Agreement, any of the other Credit Documents or the
consummation of the transactions contemplated hereby or that could reasonably be
expected to have a Material Adverse Effect.
     (c) The Borrower shall have (i) amended its existing Credit Agreement,
dated as of January 12, 2007, as amended by the First Amendment to Credit
Agreement dated as of August 24, 2007 and the Second Amendment to Credit
Agreement dated as of June 13, 2008, with Wachovia, as administrative agent,
BofA, as syndication agent and the lenders party thereto (the “Existing Credit
Facility”) to (x) permit the consummation of the transactions contemplated
hereby, (y) terminate the revolving credit commitments of the lenders
thereunder, and (z) make certain other amendments thereto requested by the
Borrower and reasonably satisfactory to the Administrative Agent and
(ii) complied with all terms and conditions in the definitive documentation of
such amendment.
     (d) Concurrently with the making of the initial Loans hereunder, (i) all
principal, interest and other amounts outstanding under the Borrower’s existing
Credit Agreement, dated as of June 27, 2008, with Wachovia, as administrative
agent, BofA, as syndication agent and the lenders party thereto (the
“Terminating Liquidity Credit Facility”), and (ii) all commitments to extend
credit under the agreements and instruments relating to the Terminating
Liquidity Facility and all guarantees relating thereto shall be terminated; and
the Administrative Agent shall have received evidence of the foregoing
satisfactory to it.

55



--------------------------------------------------------------------------------



 



     (e) Concurrently with the making of the initial Loans hereunder, the
Borrower shall have entered into the Credit Agreement, dated as of the date
hereof, with Wachovia, as administrative agent, BofA, as syndication agent and
the lenders party thereto (the “New Liquidity Facility”), providing for a
364-day revolving credit facility in the aggregate principal amount of
$300,000,000.
     (f) Since December 31, 2008, both immediately before and after giving
effect to the transactions contemplated hereby, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that could reasonably be expected to have a Material Adverse Effect.
     (g) The Borrower shall have paid (i) to the Arrangers, the fees required
under the Joint Fee Letter to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof,
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wachovia Fee Letter, and (iii) all other
fees and reasonable expenses of the Arrangers, the Administrative Agent and the
Lenders required hereunder or under any other Credit Document to be paid on or
prior to the Closing Date (including reasonable fees and expenses of counsel) in
connection with this Agreement and the other Credit Documents.
     (h) The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
Borrower, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder.
     (i) Each of the Administrative Agent and each Lender shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested
(including but not limited to legal opinions of counsel to the Borrower and its
Subsidiaries).
     3.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Revolving Loans made
for the purpose of repaying Refunded Swingline Loans pursuant to Section 2.2(e)
or for the purpose of paying unpaid Reimbursement Obligations pursuant to
Section 2.19(e)), and the obligation of the Issuing Lender to issue any Letters
of Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date:
     (a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d) or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 2.19(b), as
applicable;
     (b) Each of the representations and warranties contained in Article IV and
in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of such Borrowing Date (including the Closing
Date, in the case of the initial Loans made hereunder) or such date of issuance
of a Letter of Credit with the same effect as if made on and as of such date,

56



--------------------------------------------------------------------------------



 



both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); and
     (c) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to the Loans to be
made or Letter of Credit to be issued on such date.
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 3.2(b) and 3.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:
     4.1 Corporate Organization and Power. Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Closing Date, are set forth on Schedule 4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     4.2 Authorization; Enforceability. Each Credit Party has taken all
necessary corporate or limited liability action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is a party, and has
(or on any later date of execution and delivery will have) validly executed and
delivered each of the Credit Documents to which it is a party. This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).

57



--------------------------------------------------------------------------------



 



     4.3 No Violation. The execution, delivery and performance by each Credit
Party of each of the Credit Documents to which it is a party, and compliance by
it with the terms hereof and thereof, do not and will not (i) violate any
provision of its articles or certificate of incorporation or formation, its
bylaws or operating agreement, or other applicable formation or organizational
documents, (ii) contravene any other Requirement of Law applicable to it, (iii)
conflict with, result in a breach of or constitute (with notice, lapse of time
or both) a default under any indenture, mortgage, lease, agreement, contract or
other instrument to which it is a party, by which it or any of its properties is
bound or to which it is subject, or (iv) result in or require the creation or
imposition of any Lien, other than a Permitted Lien, upon any of its properties,
revenues or assets; except, in the case of clauses (ii) and (iii) above, where
such violations, conflicts, breaches or defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     4.4 Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule 4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     4.5 Litigation. Except as set forth on Schedule 4.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.
     4.6 Taxes. Each of the Borrower and its Subsidiaries has timely filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of its properties if unpaid, all taxes, assessments,
fees and other charges levied upon it or upon its properties that are shown
thereon as due and payable, other than those that are not yet delinquent or that
are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP. Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby. As of the Closing
Date, there is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of any of the Borrower or its Subsidiaries, and there is no material unresolved
claim by any Governmental

58



--------------------------------------------------------------------------------



 



Authority concerning the tax liability of the Borrower or any of its
Subsidiaries for any period for which tax returns have been or were required to
have been filed, other than unsecured claims for which adequate reserves have
been established in accordance with GAAP. As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has waived or extended or has been
requested to waive or extend the statute of limitations relating to the payment
of any taxes.
     4.7 Subsidiaries. Schedule 4.7 sets forth a list, as of the Closing Date,
of all of the Subsidiaries of the Borrower and as to each such Subsidiary, the
percentage ownership (direct and indirect) of the Borrower in each class of its
Capital Stock and each direct owner thereof.
     4.8 Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of any Credit Party pursuant to this Agreement or the
other Credit Documents is or will be true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading; provided that, with respect to
projections, budgets and other estimates, except as specifically represented in
Section 4.11(b), the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. As
of the Closing Date, there is no fact known to any Credit Party that has, or
could reasonably be expected to have, a Material Adverse Effect, which fact has
not been set forth herein, in the consolidated financial statements of the
Borrower and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower to the Administrative Agent and/or the Lenders.
     4.9 Margin Regulations. No Credit Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.
     4.10 No Material Adverse Effect. There has been no Material Adverse Effect
since December 31, 2008 and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
     4.11 Financial Matters.
     (a) The Borrower has heretofore furnished to the Administrative Agent
copies of the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2008 and 2007 fiscal years, in each case with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal years then ended, together with the opinions of Ernst & Young LLP
thereon. Such financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the respective dates
thereof and the results of

59



--------------------------------------------------------------------------------



 



operations of the Borrower and its Subsidiaries on a consolidated basis for the
respective periods then ended. Except as fully reflected in the most recent
financial statements referred to above and the notes thereto, there are no
material liabilities or obligations with respect to the Borrower and its
Subsidiaries of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that are required in accordance with GAAP to be
reflected in such financial statements and that are not so reflected.
     (b) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries
prepared on an annual basis through the end of fiscal year 2012, giving effect
to the initial extensions of credit made under this Agreement, the payment of
transaction fees and expenses related to the foregoing and the consummation of
the other transactions contemplated hereby (the “Projections”). In the good
faith opinion of management of the Borrower, the assumptions used in the
preparation of the Projections were fair, complete and reasonable when made and
continue to be fair, complete and reasonable as of the date hereof. The
Projections have been prepared in good faith by the executive and financial
personnel of the Borrower, are complete and represent a reasonable estimate of
the future performance and financial condition of the Borrower and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.
     (c) After giving effect to the consummation of the transactions
contemplated hereby, each Credit Party (i) has capital sufficient to carry on
its businesses as conducted and as proposed to be conducted, (ii) has assets
with a fair saleable value, determined on a going concern basis, which are
(y) not less than the amount required to pay the probable liability on its
existing debts as they become absolute and matured and (z) greater than the
total amount of its liabilities (including identified contingent liabilities,
valued at the amount that can reasonably be expected to become absolute and
matured in their ordinary course), and (iii) does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature in their ordinary course.
     (d) Since December 31, 2008, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that could reasonably be expected to have a Material Adverse Effect.
     (e) Neither (i) the board of directors of the Borrower, a committee thereof
or an authorized officer of the Borrower has concluded that any financial
statement previously furnished to the Administrative Agent should no longer be
relied upon because of an error, nor (ii) has the Borrower been advised by its
auditors that a previously issued audit report or interim review cannot be
relied on.
     4.12 Ownership of Properties. Each of the Borrower and its Subsidiaries
(i) has good and marketable title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
all material leased real and personal property used

60



--------------------------------------------------------------------------------



 



in connection with its business, and (iii) has good title to all of its other
material properties and assets reflected in the most recent financial statements
referred to in Section 4.11(a) (except as sold or otherwise disposed of since
the date thereof in the ordinary course of business), in each case free and
clear of all Liens other than Permitted Liens.
     4.13 ERISA.
     (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five (5) year period prior to the Closing Date, (ii) has
occurred and is continuing, or (iii) to the knowledge of the Borrower, is
reasonably expected to occur with respect to any Plan. No Plan has any Unfunded
Pension Liability as of the most recent annual valuation date applicable
thereto, and no Credit Party or any of its ERISA Affiliates has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
     (b) No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
     4.14 Environmental Matters. Neither the Borrower nor any of its
Subsidiaries is involved in any suit, action or proceeding, or has received any
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or alleged Environmental
Claims, and to the knowledge of the Borrower, there are no threatened
Environmental Claims, nor any basis therefor.
     4.15 Compliance with Laws. Each of the Borrower and its Subsidiaries has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including
without limitation, the applicable rules of any Self-Regulatory Organization,
except in each case to the extent that the failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     4.16 Intellectual Property. Each of the Borrower and its Subsidiaries owns,
or has the legal right to use, all Intellectual Property necessary for it to
conduct its business as currently conducted. No claim has been asserted or is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by any Credit Party does not
infringe on the known rights of

61



--------------------------------------------------------------------------------



 



any Person, except for such claims and infringements that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     4.17 Regulated Industries. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
     4.18 Insurance. The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
     4.19 Material Contracts. Schedule 4.19 lists, as of the Closing Date, each
“material contract” (within the meaning of Item 601(b)(10) of Regulation S-K
under the Securities Act) to which the Borrower or any of its Subsidiaries is a
party, by which the Borrower or any of its Subsidiaries or its properties is
bound or to which the Borrower or any of its Subsidiaries is subject
(collectively, “Material Contracts”), and also indicates the parties thereto. As
of the Closing Date, (i) each Material Contract is in full force and effect and
is enforceable by each of the Borrower and its Subsidiaries that is a party
thereto in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) neither the Borrower nor any
of its Subsidiaries or, to the knowledge of the Borrower, any other party
thereto is in breach of or default under any Material Contract in any material
respect or has given notice of termination or cancellation of any Material
Contract.
     4.20 No Burdensome Restrictions. No Credit Party is subject to any charter
or corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.21 OFAC; Anti-Terrorism Laws.
     (a) No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
     (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.

62



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
     5.1 Financial Statements. The Borrower will deliver to the Administrative
Agent on behalf of the Lenders:
     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier and if applicable to the Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the first fiscal
quarter of fiscal year 2009, unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of such fiscal quarter
and unaudited consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to the Borrower, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2009, an audited consolidated and unaudited consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the related audited consolidated and unaudited consolidating statements
of income, cash flows and stockholders’ equity for the Borrower and its
Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year together with comparative budgeted figures for the
fiscal year then ended, all in reasonable detail and (with respect to the
audited statements) certified by the independent certified public accounting
firm regularly retained by the Borrower or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated in accordance
with GAAP applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year, and (z) a letter from such accountants to the effect
that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained

63



--------------------------------------------------------------------------------



 



no knowledge of the occurrence or existence of any Default or Event of Default
relating to accounting or financial reporting matters (which certificate may be
limited to the extent required by accounting rules or guidelines), or a
statement specifying the nature and period of existence of any such Default or
Event of Default disclosed by their audit.
     (c) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.2(a) or 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.12. This Section 5.1(c) shall not limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.8(b) and 8.2.
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or 5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents. The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     5.2 Other Business and Financial Information. The Borrower will deliver to
the Administrative Agent and each Lender:
     (a) Concurrently with each delivery of the financial statements described
in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by a Financial Officer of the Borrower, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VI as of the last day of the period covered by such financial
statements;
     (b) As soon as available and in any event within thirty (30) days after the
commencement of each fiscal year, beginning with the 2010 fiscal year, a
consolidated operating

64



--------------------------------------------------------------------------------



 



budget for the Borrower and its Subsidiaries for such fiscal year (prepared on
an annual basis), consisting of a consolidated balance sheet and consolidated
statements of income and cash flows, together with a certificate of a Financial
Officer of the Borrower to the effect that such budget has been prepared in good
faith and is a reasonable estimate of the financial position and results of
operations of the Borrower and its Subsidiaries for the period covered thereby;
and as soon as available from time to time thereafter, any modifications or
revisions to or restatements of such budget;
     (c) Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
     (d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its stockholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties; provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;
     (e) Promptly upon (and in any event within five (5) Business Days after)
any Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
     (ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(e)(ii);
     (iii) the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any

65



--------------------------------------------------------------------------------



 



failure by such Person to be in compliance with applicable Requirements of Law
or that threatens the taking of any action against such Person or sets forth
circumstances that, if taken or adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (B) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, or
imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;
     (v) the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract (including
without limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
     (vi) the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any real property leased, operated or owned by the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries’ discovery of a basis
for any such Environmental Claim; or (z) the receipt by the Borrower or any of
its Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by the Borrower or any of its Subsidiaries or release of any
Hazardous Substance; but in each case under clauses (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and
     (vii) any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
     5.3 Compliance with All Material Contracts. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with each
term, condition and provision of all Material Contracts.

66



--------------------------------------------------------------------------------



 



     5.4 Existence; Franchises; Maintenance of Properties. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain and preserve in full
force and effect its legal existence, except as expressly permitted otherwise by
Section 7.1, (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and Self-Regulatory
Organizations necessary to the ownership, occupation or use of its properties or
the conduct of its business, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.
     5.5 Use of Proceeds. The proceeds of the Loans shall be used (i) to pay or
reimburse permitted fees and expenses in connection with the transactions
contemplated hereby, and (ii) to provide for working capital and general
corporate purposes and in accordance with the terms and provisions of this
Agreement (including, without limitation, to finance Permitted Acquisitions in
accordance with the terms and provisions of this Agreement).
     5.6 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.
     5.7 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would become a Lien (other than a Permitted Lien) upon any of the
properties of any such Person; provided, however, that no such Person shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such Credit
Party is maintaining adequate reserves with respect thereto in accordance with
GAAP.
     5.8 Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.
     5.9 Maintenance of Books and Records; Inspection. The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case

67



--------------------------------------------------------------------------------



 



in accordance with GAAP and in compliance with the requirements of any
Governmental Authority or Self-Regulatory Organization having jurisdiction over
it, and (ii) permit employees or agents of the Administrative Agent or any
Lender to visit and inspect its properties and examine or audit its books,
records, working papers and accounts (except with respect to information which
disclosure thereof is prohibited pursuant to arrangements among ICE Futures
Europe, the United Kingdom Financial Services Authority, or other Governmental
Authorities with jurisdiction over ICE Futures Europe and ICE Futures Europe’s
members), and make copies and memoranda of them, and to discuss its affairs,
finances and accounts with its officers and employees and, upon reasonable
notice to the Borrower, the independent public accountants of the Borrower and
its Subsidiaries (and by this provision the Borrower authorizes such accountants
to discuss the finances and affairs of the Borrower and its Subsidiaries), all
at such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided however, that when a Default or
Event of Default exists the Administrative Agent may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice.
     5.10 Permitted Acquisitions. The Borrower shall comply with, and cause each
other applicable Credit Party to comply with, the following covenants:
     (a) Promptly after the consummation of any Permitted Acquisition or such
later date reasonably acceptable to the Administrative Agent, the Borrower shall
have delivered to the Administrative Agent the following (provided, however,
that the delivery of the statements in clause (iii) below shall be required only
with respect to Permitted Acquisitions having an Acquisition Amount exceeding
$200,000,000):
     (i) a reasonably detailed description of the material terms of such
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Person or business that is the subject of such
Acquisition (each, a “Target”);
     (ii) to the extent available, audited historical financial statements of
the Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;
     (iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Borrower of each relevant Target) for the one-year period (or, if available,
such longer period up to three years) following the consummation of such
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments; and
     (iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of the Borrower setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, (y) the consummation of such Acquisition has not
resulted in a violation of any provision of this Section 5.10 or any other
provision of this Agreement, and (x) the

68



--------------------------------------------------------------------------------



 



requirements set forth in Section 7.5 have been satisfied (with financial
covenant calculations to be attached to the certificate using the Covenant
Compliance Worksheet).
     (b) As soon as reasonably practicable after the consummation of any such
Acquisition, the Borrower will deliver to the Administrative Agent true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.
     (c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 5.10 and in the description furnished under Section 5.10(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 5.10(a)(iv) are, to the best
of such Financial Officer’s knowledge, true and correct in all material respects
as of the date such certificate is given, which representation and warranty
shall be deemed to be a representation and warranty as of the date thereof for
all purposes hereunder, including, without limitation, for purposes of Sections
3.2 and 8.1.
     5.11 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Sections 5.10 and 7.5, the Borrower may from time to time create or acquire new
Wholly Owned Subsidiaries in connection with Permitted Acquisitions or
otherwise, and the Wholly Owned Subsidiaries of the Borrower may create or
acquire new Wholly Owned Subsidiaries, provided that concurrently with (and in
any event within ten (10) Business Days after or such later time approved by the
Administrative Agent) the creation or direct or indirect acquisition thereof,
each such new Subsidiary will execute and deliver to the Administrative Agent a
joinder to the Guaranty, pursuant to which such new Subsidiary shall become a
guarantor thereunder and shall guarantee the payment in full of the Obligations
of the Borrower under this Agreement and the other Credit Documents; provided
that no Foreign Subsidiary shall be required to provide a guaranty to the extent
(and for as long as) doing so would cause any adverse tax or regulatory
consequences to the Borrower, and provided further that for any Subsidiary
created for the sole purpose of making a Permitted Acquisition and so long as
such Subsidiary has no assets, the Borrower shall not be required to comply with
this Section 5.11 until the consummation of such Permitted Acquisition.
     5.12 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each
of its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
     5.13 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further

69



--------------------------------------------------------------------------------



 



assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.
ARTICLE VI
FINANCIAL COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
     6.1 Maximum Total Leverage Ratio. The Total Leverage Ratio as of the last
day of any fiscal quarter, beginning with the first fiscal quarter of 2009,
shall not be greater than the ratio of 2.50 to 1.00.
     6.2 Minimum Interest Coverage Ratio. The Interest Coverage Ratio as of the
last day of any fiscal quarter, beginning with the first fiscal quarter of 2009,
shall not be less than 5.0 to 1.0.
ARTICLE VII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
     7.1 Merger; Consolidation. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, amalgamation, merger or other combination, or agree to do any
of the foregoing; provided, however, that so long as no Default or Event of
Default has occurred and is continuing or would result therefrom:
     (i) any Subsidiary of the Borrower may merge, consolidate or amalgamate
with, or be liquidated into, (x) the Borrower (so long as the Borrower is the
surviving or continuing entity) or (y) any other Subsidiary of the Borrower (so
long as, if either Person is a Subsidiary Guarantor, the surviving Person is a
Subsidiary Guarantor, and if either Person is a Wholly Owned Subsidiary, the
surviving Person is a Wholly Owned Subsidiary);
     (ii) the Borrower may merge, consolidate or amalgamate with another Person
(other than another Credit Party), so long as (y) the Borrower is the surviving
entity, and

70



--------------------------------------------------------------------------------



 



(z) if such merger, consolidation or amalgamation constitutes an Acquisition,
the applicable conditions and requirements of Sections 5.11 and 7.5 are
satisfied; and
     (iii) to the extent not otherwise permitted under the foregoing clauses,
any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
     7.2 Indebtedness. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
     (i) Indebtedness of the Credit Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
     (ii) (A) Indebtedness of the Credit Parties under the Existing Credit
Facility and the other “Credit Documents” (as defined in the Existing Credit
Facility) and (B) Indebtedness of the Credit Parties under the New Liquidity
Facility and the other “Credit Documents” (as defined in the New Liquidity
Facility);
     (iii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
     (iv) purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), including Capital Lease Obligations, and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $25,000,000 in aggregate principal amount
outstanding at any one time;
     (v) unsecured loans and advances (A) by the Borrower or any Subsidiary of
the Borrower to any Subsidiary Guarantor, (B) by any Subsidiary of the Borrower
to the Borrower, or (C) by the Borrower or any Subsidiary of the Borrower to any
Subsidiary of the Borrower that is not a Subsidiary Guarantor, provided in each
case that any such loan or advance made pursuant to clause (C) above is
subordinated in right and time of payment to the Obligations and is evidenced by
a promissory note, in form and substance reasonably satisfactory to the
Administrative Agent;
     (vi) Indebtedness of the Borrower under Hedge Agreements entered into in
the ordinary course of business to manage existing or anticipated interest rate
or foreign currency risks and not for speculative purposes;
     (vii) Indebtedness existing on the Closing Date and described in
Schedule 7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that

71



--------------------------------------------------------------------------------



 



do not increase the outstanding principal amount thereof or result in an earlier
final maturity date or decreased weighted average life thereof;
     (viii) Indebtedness consisting of Guaranty Obligations of the Borrower or
any of its Subsidiaries incurred in the ordinary course of business for the
benefit of another Credit Party, provided that the primary obligation being
guaranteed is expressly permitted by this Agreement;
     (ix) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business;
     (x) Indebtedness of ICE Clear Europe under the ICE Clear Europe Payment
Services Agreement not exceeding $150,000,000 in aggregate principal amount
outstanding;
     (xi) Indebtedness consisting of Guaranty Obligations of the Borrower with
respect to the ICE Clear Europe Payment Services Agreement;
     (xii) unsecured Indebtedness of the Borrower not exceeding $400,000,000 in
aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe;
     (xiii) other unsecured Indebtedness of the Borrower not exceeding
$50,000,000 in aggregate principal amount outstanding at any time; and
     (xiv) other unsecured Indebtedness of the Subsidiaries of the Borrower not
exceeding $50,000,000 in aggregate principal amount outstanding at any time.
     7.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):
     (i) Liens in existence on the Closing Date and set forth on Schedule 7.3,
and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (ii) Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required);

72



--------------------------------------------------------------------------------



 



     (iii) Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
     (iv) Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
     (v) any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h);
     (vi) Liens securing the purchase money Indebtedness permitted under
Section 7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
     (vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;
     (viii) any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;
     (ix) Liens created in connection with the Guaranty Fund; and
     (x) other Liens securing obligations of the Borrower and its Subsidiaries
not exceeding $1,000,000 in aggregate principal amount outstanding at any time.
     7.4 Asset Dispositions. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, make or agree to make any
Asset Disposition except for:

73



--------------------------------------------------------------------------------



 



     (i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
     (ii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or by
any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is
not a Subsidiary Guarantor), in each case so long as no Event of Default shall
have occurred and be continuing or would result therefrom;
     (iii) the sale, exchange or other disposition in the ordinary course of
business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Borrower and its Subsidiaries; and
     (iv) the sale or other disposition of assets (other than the Capital Stock
of Subsidiaries) outside the ordinary course of business for fair value and for
consideration, provided that (x) the aggregate amount of Net Cash Proceeds from
all such sales or dispositions that are consummated during any fiscal year shall
not exceed $25,000,000 and (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
     7.5 Acquisitions. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, consummate any Acquisition, provided that the Borrower
or any of its Subsidiaries may consummate any Acquisition so long as (i) prior
to the closing of such Acquisition, the Borrower shall provide the Lenders with
a Compliance Certificate prepared on a Pro Forma Basis giving effect to such
Acquisition that demonstrates compliance with the covenants in Article VI on a
Pro Forma Basis, (ii) in the case of an Acquisition to which the Borrower is a
party involving a merger, amalgamation or the acquisition of control of the
Capital Stock of a Person, the Borrower is the surviving or acquiring entity, as
the case may be, (iii) each business acquired shall be in substantially the same
line of business as the business conducted by the Borrower or its Subsidiaries
on the Closing Date or in lines of business reasonably related thereto, (iv) the
board of directors or equivalent governing body of the Person whose Capital
Stock or business is acquired shall have approved such Acquisition, if required
by applicable law (but provided in any event such Acquisition shall not be
“hostile”), (v) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of any such Acquisition or would
exist immediately after giving effect thereto and (vi) the applicable conditions
and requirements of Section 5.11 are satisfied.

74



--------------------------------------------------------------------------------



 



     7.6 Restricted Payments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing (any of
the foregoing being a “Restricted Payment”), except that:
     (a) each Subsidiary may make payments to the Borrower for its proportionate
share of the tax liability of the affiliated group of entities that file
consolidated federal income tax returns, provided that such payments are used to
pay taxes, and provided further that any tax refunds received by the Borrower
that are attributable to the any of its Subsidiaries shall be returned promptly
by the Borrower to such Subsidiary;
     (b) each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another
Subsidiary of the Borrower, in each case to the extent not prohibited under
applicable Requirements of Law;
     (c) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock; and
     (d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and any of its Subsidiaries
may make any Restricted Payment.
     7.7 Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or any
of its Subsidiaries; provided, however, that nothing contained in this
Section 7.7 shall prohibit:
     (i) transactions described on Schedule 7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under any other
provision of this Agreement;
     (ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement); and
     (iii) transactions with Affiliates in good faith in the ordinary course of
the Borrower’s or such Subsidiary’s business consistent with past practice and
on terms no less favorable to the Borrower or such Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s length basis
from a Person that is not an Affiliate.

75



--------------------------------------------------------------------------------



 



     7.8 Lines of Business. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Closing Date and businesses and activities
reasonably related thereto.
     7.9 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the ability of
any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund and (v) customary restrictions and conditions contained in any agreement
relating to the sale of assets (including Capital Stock of a Subsidiary) pending
such sale, provided that such restrictions and conditions apply only to the
assets being sold and such sale is permitted under this Agreement.
     7.10 No Other Negative Pledges. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, enter into or suffer to exist any agreement
or restriction that, directly or indirectly, prohibits or conditions the
creation, incurrence or assumption of any Lien upon or with respect to any part
of its property or assets, whether now owned or hereafter acquired, or agree to
do any of the foregoing, except for such agreements or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, (iii) any agreement or instrument creating
a Permitted Lien (but only to the extent such agreement or restriction applies
to the assets subject to such Permitted Lien), (iv) customary provisions in
leases and licenses of real or personal property entered into by the Borrower or
any Subsidiary as lessee or licensee in the ordinary course of business,
restricting the granting of Liens therein or in property that is the subject
thereof, and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement.
     7.11 Investments in Subsidiaries. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, purchase,
own, invest in or otherwise acquire any Capital Stock, evidence of indebtedness
or other obligation or security or any interest whatsoever in any Domestic
Subsidiary of the Parent that is both (a) not a Wholly-Owned Subsidiary and
(b) not a Subsidiary Guarantor (each, a “Non-Wholly-Owned Subsidiary”), or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any Non-Wholly-Owned
Subsidiary (collectively, “Investments”) other than:
     (i) Investments in Non-Wholly-Owned Subsidiaries existing as of the Closing
Date;

76



--------------------------------------------------------------------------------



 



     (ii) the Borrower’s guarantee of the loans made by ICE US Trust under the
New Liquidity Facility; and
     (iii) other Investments in Non Wholly-Owned Subsidiaries made in any fiscal
year in an aggregate amount not exceeding 15% of Consolidated EBITDA for the
fiscal year most recently ended.
     7.12 Fiscal Year. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
     7.13 Accounting Changes. Other than as permitted pursuant to Section 1.2,
the Borrower will not, and will not permit or cause any of its Subsidiaries to,
make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
ARTICLE VIII
EVENTS OF DEFAULT
     8.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
     (a) The Borrower shall fail to pay when due (i) any principal of any Loan
or any Reimbursement Obligation, or (ii) any interest on any Loan, any fee
payable under this Agreement or any other Credit Document, or (except as
provided in clause (i) above) any other Obligation (other than any Obligation
under a Hedge Agreement), and (in the case of this clause (ii) only) such
failure shall continue for a period of three (3) Business Days;
     (b) The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections 5.2(e)(i), 5.4, 5.5, 5.10, or 5.11 or in Articles VI or VII or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Sections 5.1 or 5.2 (other than Section 5.2(e)(i)) and
(in the case of this clause (ii) only) such failure shall continue unremedied
for a period of five (5) days after the earlier of (y) the date on which a
Responsible Officer of the Borrower acquires knowledge thereof and (z) the date
on which written notice thereof is delivered by the Administrative Agent or any
Lender to the Borrower;
     (c) The Borrower or any other Credit Party shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in
Sections 8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower; or

77



--------------------------------------------------------------------------------



 



any default or event of default shall occur under any Hedge Agreement to which
the Borrower and any Hedge Party are parties;
     (d) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
     (e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest due under the Existing Credit Facility, the New Liquidity Facility or
any other Indebtedness (other than the Indebtedness incurred pursuant to this
Agreement) having an aggregate principal amount of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;
     (f) The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;
     (g) Any involuntary petition or case shall be filed or commenced against
the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective

78



--------------------------------------------------------------------------------



 



properties and the same shall not be paid, dismissed, bonded, vacated, stayed or
discharged within a period of thirty (30) days or in any event later than five
(5) days prior to the date of any proposed sale of such property thereunder;
     (i) Any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to any Credit Party, or any Credit Party or any Person
acting on its behalf shall deny or disaffirm such Credit Party’s obligations
thereunder;
     (j) A Change of Control shall have occurred;
     (k) Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000; or
     (l) Any one or more licenses, permits, accreditations or authorizations of
the Borrower or any other Credit Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken by any Governmental
Authority or Self-Regulatory Organization in response to any alleged failure by
the Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.
     8.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments and the Swingline Commitment to be terminated,
whereupon the same shall terminate; provided that, upon the occurrence of a
Bankruptcy Event, the Commitments, the Swingline Commitment and the Issuing
Lender’s obligation to issue Letters of Credit shall automatically be
terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but, for an avoidance of doubt, excluding any amounts owing under any
Hedge Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by the
Borrower; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 8.2(b) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrower;

79



--------------------------------------------------------------------------------



 



     (c) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith;
     (d) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law; and
     (e) Direct the Borrower to deposit (and the Borrower hereby agrees,
forthwith upon receipt of notice of such direction from the Administrative
Agent, to deposit) with the Administrative Agent from time to time such
additional amount of cash as is equal to the aggregate Stated Amount of all
Letters of Credit then outstanding (whether or not any beneficiary under any
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 2.19(h);
     8.3 Remedies: Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     9.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Swingline Lender) hereby
irrevocably appoints Wachovia to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither

80



--------------------------------------------------------------------------------



 



the Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
     9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

81



--------------------------------------------------------------------------------



 



performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, provided that if such bank is not a Lender
or an Affiliate of a Lender, the Borrower shall have the right to consent to
such appointment (such consent to not be unreasonably withheld). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the

82



--------------------------------------------------------------------------------



 



other Credit Documents (except that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 10.1 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.9 Guaranty Matters. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section 9.9.
     9.10 Swingline Lender. The provisions of this Article IX (other than
Section 9.2) shall apply to the Swingline Lender mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.

83



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.1 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arrangers), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iv) any civil penalty or fine assessed by OFAC against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of the Borrower that violates a sanction enforced
by OFAC.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by any Credit Party, or any Environmental Claim related in any way to
any Credit Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related

84



--------------------------------------------------------------------------------



 



expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
     (c) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 10.1(a) or Section 10.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
Section 10.1(c) are subject to the provisions of Section 2.3(c).
     (d) To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in Section 10.1(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems (including Intralinks, SyndTrak or similar systems) in connection with
this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby, except as a result of such Indemnitee’s gross negligence or
willful misconduct.
     (e) All amounts due under this Section shall be payable by the Borrower
upon demand therefor.
     10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
     (a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).
     (b) Each Credit Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New

85



--------------------------------------------------------------------------------



 



York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any Credit Document shall affect any right that the Administrative Agent, any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Credit Document against any Credit Party or any of their
respective properties in the courts of any jurisdiction.
     (c) The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
     10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

86



--------------------------------------------------------------------------------



 



     (i) if to the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender, to it at the address (or telecopier number) specified for such
Person on Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     10.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
     (a) unless agreed to by each Lender directly affected thereby, (i) reduce
or forgive the principal amount of any Loan or Reimbursement Obligation, reduce
the rate of or forgive any

87



--------------------------------------------------------------------------------



 



interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent or the Arrangers for their own accounts) (it being
understood that an amendment to the definition of Total Leverage Ratio (or any
defined terms used therein) shall not constitute a reduction of any interest
rate or fees hereunder), (ii) extend the final scheduled maturity date or any
other scheduled date for the payment of any principal of or interest on any Loan
(including any scheduled date for the mandatory termination of any Commitments),
or extend the time of payment of any fees hereunder (other than fees payable to
the Administrative Agent or the Arrangers for their own accounts), or extend the
time of payment of any Reimbursement Obligation or any interest thereon, or
extend the expiry date of any Letter of Credit beyond the Letter of Credit
Maturity Date, or (iii) increase any Commitment of any such Lender over the
amount thereof in effect or extend the maturity thereof (it being understood
that a waiver of any condition precedent set forth in Section 3.2 or of any
Default or Event of Default or mandatory termination in the Commitments, if
agreed to by the Required Lenders, Required Revolving Credit Lenders or all
Lenders (as may be required hereunder with respect to such waiver), shall not
constitute such an increase);
     (b) unless agreed to by all of the Lenders, (i) release any Guarantor from
its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change or waive any provision of
Section 2.12(e), Section 2.14, any other provision of this Agreement or any
other Credit Document requiring pro rata treatment of any Lenders, or this
Section 10.5;
     (c) unless agreed to by all of the Revolving Credit Lenders, reduce the
percentage set forth in the definition of “Required Revolving Credit Lenders”
(it being understood that no consent of any other Lender or the Administrative
Agent is required);
     (d) unless agreed to by the Required Revolving Credit Lenders, (i) except
for any such changes to which Section 10.5(a) applies, change any provision of
Section 2.19 or any terms or provisions of any Letter of Credit or any
supporting documentation relating thereto (it being understood that no consent
of any other Lender or the Administrative Agent is required), or (ii) amend,
modify or waive any condition precedent to any Borrowing of Revolving Loans or
issuance of a Letter of Credit set forth in Section 3.2 (including in connection
with any waiver of an existing Default or Event of Default);
     (e) unless agreed to by the Swingline Lender or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights

88



--------------------------------------------------------------------------------



 



or obligations of the Swingline Lender or the Administrative Agent, as
applicable, hereunder or under any of the other Credit Documents; and
     (f) unless agreed to by each Hedge Party that would be adversely affected
thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Guaranteed Obligations” in the Guaranty (or any similar defined
term in any other Credit Document benefiting such Hedge Party), (ii) amend the
definition of “Guaranteed Parties” in the Guaranty (or any similar defined term
in any other Credit Document benefiting such Hedge Party), (iii) amend any
provision regarding priority of payments in this Agreement or any other Credit
Document, or (iv) release any Guarantor from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in connection with the sale or other
disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement);
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     10.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.6(b), (ii) by way of participation in accordance with the provisions of
Section 10.6(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans and Letters of

89



--------------------------------------------------------------------------------



 



Credit) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     (i) The prior written consent of the Administrative Agent and the Borrower
(such consent not to be unreasonably withheld or delayed) is obtained, except
that
     (A) the consent of the Borrower shall not be required if (y) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
     (B) the consent of the Administrative Agent shall not be required for
assignments in respect of (y) a Revolving Credit Commitment if such assignment
is to a Person that is a Revolving Credit Lender or (z) Term Loans to a Person
who is a Term Lender, an Affiliate of a Term Lender or an Approved Fund;
     (ii) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and (B) in any case not described in clause
(A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Revolving Credit Commitment (which for
this purpose includes Revolving Loans outstanding), (y) the entire Swingline
Commitment and the full amount of the outstanding Swingline Loans, in the case
of Swingline Loans, or (z) $1,000,000, in the case of any assignment in respect
of a Commitment for Term Loans (which for this purpose includes Term Loans
outstanding), in any case, treating assignments to two or more Approved Funds
under common management as one assignment for purposes of the minimum amounts,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
     (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (iii) shall not apply to rights in respect of Swingline Loans;
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

90



--------------------------------------------------------------------------------



 



     (v) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
     (vi) no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1, A-2 and/or A-3, as applicable. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations
Swingline Loans and Letters of Credit) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other

91



--------------------------------------------------------------------------------



 



parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 10.5(a) and clause (i) of Section 10.5(b) that
affects such Participant. Subject to Section 10.6(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15(a), 2.15(b),
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.6(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.3 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.14(b) as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(e) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.11.

92



--------------------------------------------------------------------------------



 



     (i) Notwithstanding anything to the contrary contained herein, if Wachovia
assigns all of its Revolving Credit Commitments and Revolving Loans in
accordance with this Section 10.6, Wachovia may resign as Issuing Lender and
Swingline Lender upon written notice to the Borrower and the Lenders. Upon any
such notice of resignation, the Borrower shall have the right to appoint from
among the Lenders a successor Issuing Lender; provided that no failure by the
Borrower to make such appointment shall affect the resignation of Wachovia as
Issuing Lender. Wachovia shall retain all of the rights and obligations of the
Issuing Lender hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation and all obligations of
the Borrower and the Revolving Credit Lenders with respect thereto (including
the right to require the Revolving Credit Lenders to make Revolving Loans or
fund participation interests pursuant to Section 2.19).
     10.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
     10.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations. In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.15(a),
2.15(b), 2.16, 2.17 and 10.1, shall survive the payment in full of all Loans and
Letters of Credit, the termination of the Commitments and any termination of
this Agreement or any of the other Credit Documents. Except as set forth above,
this Agreement and the Credit Documents shall be deemed terminated upon the
indefeasible payment in full of the Obligations.
     10.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

93



--------------------------------------------------------------------------------



 



     10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     10.11 Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.
     For purposes of this Section, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     10.12 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have

94



--------------------------------------------------------------------------------



 



received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy (or by PDF formatted page sent by
electronic mail) shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.
     10.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

95



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

            INTERCONTINENTALEXCHANGE, INC.
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:   Vice
President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent,
Swingline Lender and as a
Lender
      By:   /s/ G. Mendel Lay, Jr.         Name:   G. Mendel Lay, Jr.       
Title:   Senior Vice President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Syndication
Agent and as a Lender
      By:   /s/ Mark A. Phillips         Name:   Mark A. Phillips       
Title:   Senior Vice President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   V.P.
& General Manager     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE, as Documentation
Agent and as a Lender
      By:   /s/ Ambrish Thanawala         Name:   Ambrish Thanawala       
Title:   Managing Director     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
Documentation Agent and as a Lender
      By:   /s/ Chimie T. Pemba         Name:   Chimie T. Pemba        Title:  
Authorized Signatory     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ Melissa Curry         Name:   Melissa Curry        Title:  
Director              By:   /s/ Michael Campites         Name:   Michael
Campites        Title:   Vice President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON, as a Lender
      By:   /s/ Robert J. Motzel Jr.         Name:   Robert J. Motzel Jr.       
Title:   Vice President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender
      By:   /s/ Yu-Mei Hsiao         Name:   Yu-Mei Hsiao        Title:  
Assistant General Manager     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL (Chicago Branch), as a Lender
      By:   /s/ Linda C. Haven         Name:   Linda C. Haven        Title:  
Managing Director     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Scott M. Kowalski         Name:   Scott M. Kowalski       
Title:   Vice President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANCORP, as a Lender
      By:   /s/ Kenneth W. Deere         Name:   Kenneth W. Deere       
Title:   Senior Vice President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Melissa James         Name:   Melissa James        Title:  
Authorized Signatory     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Lender
      By:   /s/ Stephen Brothers         Name:   Stephen Brothers       
Title:   Senior Vice President     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            MEGA INTERNATIONAL COMMERCIAL BANK CO., NEW YORK BRANCH, as a Lender
      By:   /s/ Tsang-Pei Hsu         Name:   Tsang-Pei Hsu        Title:   VP &
DGM     

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 